Exhibit 10.8

Execution Version

 

 

 

COLLATERAL AGREEMENT

made by

HD SUPPLY, INC.,

and certain of its Subsidiaries,

in favor of

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Note Collateral Agent

Dated as of April 12, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

DEFINED TERMS

     3   

1.1

  

Definitions

     3   

1.2

  

Other Definitional Provisions

     14   

SECTION 2

  

[RESERVED]

     14   

SECTION 3

  

GRANT OF SECURITY INTEREST

     14   

3.1

  

Grant

     14   

3.2

  

Pledged Collateral

     15   

3.3

  

Certain Exceptions

     15   

3.4

  

Intercreditor Relations

     17   

SECTION 4

  

REPRESENTATIONS AND WARRANTIES

     18   

4.1

  

[Reserved]

     18   

4.2

  

Representations and Warranties of Each Grantor

     18   

4.3

  

Representations and Warranties of Each Pledgor

     21   

SECTION 5

  

COVENANTS

     22   

5.1

  

[Reserved]

     22   

5.2

  

Covenants of Each Grantor

     22   

5.3

  

Covenants of Each Pledgor

     25   

5.4

  

Mortgaged Real Property

     27   

SECTION 6

  

REMEDIAL PROVISIONS

     29   

6.1

  

Certain Matters Relating to Accounts

     29   

6.2

  

Communications with Obligors; Granting Parties Remain Liable

     29   

6.3

  

Pledged Stock

     30   

6.4

  

Proceeds To Be Turned Over to the Note Collateral Agent

     31   

6.5

  

Application of Proceeds

     32   

6.6

  

Code and Other Remedies

     32   

6.7

  

Registration Rights

     33   

6.8

  

Waiver; Deficiency

     34   

SECTION 7

  

THE NOTE COLLATERAL AGENT

     34   

7.1

  

Note Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     34   

7.2

  

Duty of Note Collateral Agent

     36   

7.3

  

Financing Statements

     36   

7.4

  

Authority of Note Collateral Agent

     36   

7.5

  

Note Collateral Agent as Bailee for the Grantors

     36   

SECTION 8

  

NON-INDENTURE SECURED PARTIES

     37   

8.1

  

Rights to Collateral

     37   

8.2

  

Appointment of Agent

     38   

8.3

  

Waiver of Claims

     38   

 

-i-



--------------------------------------------------------------------------------

          Page  

8.4

  

Designation of Non-Indenture Secured Parties

     39   

SECTION 9

  

MISCELLANEOUS

     39   

9.1

  

Amendments in Writing

     39   

9.2

  

Notices

     39   

9.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     39   

9.4

  

[Reserved]

     40   

9.5

  

Successors and Assigns

     40   

9.6

  

[Reserved]

     40   

9.7

  

Counterparts

     40   

9.8

  

Severability

     40   

9.9

  

Section Headings

     40   

9.10

  

Integration

     40   

9.11

  

GOVERNING LAW

     40   

9.12

  

Submission to Jurisdiction;

     41   

9.13

  

Acknowledgments

     41   

9.14

  

WAIVER OF JURY TRIAL

     41   

9.15

  

Additional Granting Parties

     41   

9.16

  

Releases

     41   

9.17

  

Transfer Tax Acknowledgment

     42   

SCHEDULES

1    Notice Addresses of Grantors 2    Pledged Securities 3    Perfection
Matters 4    Location of Jurisdiction of Organization 5    Intellectual Property
6    Contracts 7    Mortgage Property

ANNEXES

 

1    Acknowledgment and Consent 2    Assumption Agreement 3    Supplemental
Agreement 4    Non-Indenture Secured Party Designation 5    Form of Mortgage

 

-ii-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

COLLATERAL AGREEMENT, dated as of April 12, 2012, made by HD Supply, Inc., a
Delaware corporation, as issuer of the Notes (together with its successors and
assigns, and as more particularly defined in the Indenture, the “Company”), and
certain Subsidiaries of the Company that are signatories hereto, in favor of
WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent under certain of the
Note Documents (as defined below) (in such capacity, and together with any
successors and assigns in such capacity, the “Note Collateral Agent”) for the
Secured Parties (as defined below). Capitalized terms defined in Section 1
hereof are used in this Agreement as so defined.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended by that First Supplemental Indenture, dated as of the date hereof, and
as the same may be further amended, amended and restated, waived, supplemented
or otherwise, modified from time to time, the “Indenture”), among the Company,
the Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the Indenture) and as Note Collateral Agent, the Company
is issuing $675.0 million aggregate principal amount of 11% senior secured
second priority notes due 2020, and may in the future issue Additional Notes (as
defined therein), upon the terms and subject to the conditions set forth
therein;

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Term Credit Agreement”), among the
Company, as borrower (in such capacity, the “Term Borrower”), the several banks
and other financial institutions from time to time parties thereto (as further
defined in the Term Credit Agreement, the “Term Lenders”), Bank of America,
N.A., as administrative agent (in such capacity, the “Term Administrative
Agent”) and collateral agent (in such capacity, the “Term Collateral Agent”),
and the other parties party thereto, the Term Lenders have severally agreed to
make extensions of credit to the Term Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Term Guarantee and Collateral
Agreement”), among the Term Borrower, certain of its subsidiaries, the Term
Administrative Agent and the Term Collateral Agent, the Term Borrower and such
subsidiaries have granted a first priority Lien to the Term Collateral Agent for
the benefit of the Secured Parties (as defined in the Term Guarantee and
Collateral Agreement) on the Cash Flow Priority Collateral and a second priority
Lien for the benefit of the Secured Parties (as defined in the Term Guarantee
and Collateral Agreement) on the ABL Priority Collateral (subject in each case
to Permitted Liens (as defined in the Term Credit Agreement));

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “ABL Credit Agreement”),
among the Company, certain subsidiaries of the Company that are or may become
parties thereto (together with the Company, collectively, the “ABL Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (as further defined in the ABL Credit Agreement, the “ABL Lenders”),
General



--------------------------------------------------------------------------------

Electric Capital Corporation, as administrative agent (in such capacity, the
“ABL Administrative Agent”) and collateral agent (in such capacity, the “U.S.
ABL Collateral Agent”) for the ABL Lenders thereunder, GE Canada Finance Holding
Company, as Canadian administrative agent and Canadian collateral agent, and the
other parties party thereto, the ABL Lenders have severally agreed to make
extensions of credit to the ABL Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain U.S. Guarantee and Collateral Agreement, dated
as of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “U.S. ABL Guarantee and Collateral
Agreement”), among the ABL Borrowers, certain of their subsidiaries, the ABL
Administrative Agent and the U.S. ABL Collateral Agent, the ABL Borrowers and
such subsidiaries have granted a first priority Lien to the U.S. ABL Collateral
Agent for the benefit of the Secured Parties (as defined in the U.S. ABL
Guarantee and Collateral Agreement) on the ABL Priority Collateral and a second
priority Lien for the benefit of the Secured Parties (as defined in the U.S. ABL
Guarantee and Collateral Agreement) on the Cash Flow Priority Collateral
(subject in each case to Permitted Liens (as defined in the ABL Credit
Agreement));

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended pursuant to the First Supplemental Indenture, dated as of the date
hereof, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “First Priority Notes Indenture”),
among the Company, the subsidiaries of the Company party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “First Priority Note Collateral Agent”),
the Company has issued its 8 1/8% Senior Secured First Priority Notes due 2019
(the “First Priority Notes”);

WHEREAS, pursuant to that certain Collateral Agreement, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “First Priority Note Collateral Agreement”),
among the Company, certain subsidiaries of the Company and the First Priority
Note Collateral Agent, the Company and such subsidiaries have granted a second
priority Lien to the First Priority Note Collateral Agent for the benefit of the
Secured Parties (as defined in the First Priority Note Collateral Agreement) on
the ABL Priority Collateral and a first priority Lien for the benefit of the
holders of the Secured Parties (as defined in the First Priority Note Collateral
Agreement) on the Cash Flow Priority Collateral (subject in each case to Liens
permitted under the First Priority Notes Indenture including Permitted Liens (as
defined in the First Priority Notes Indenture));

WHEREAS, the Company is a member of an affiliated group of companies that
includes the Company, the Company’s Domestic Subsidiaries that are party hereto
and any other Domestic Subsidiary of the Company (other than any Excluded
Subsidiary) that becomes a party hereto from time to time after the date hereof
(the Company and such Domestic Subsidiaries (other than any Excluded
Subsidiary), collectively, the “Granting Parties”);

WHEREAS, the Note Collateral Agent, the Term Agent, the ABL Agent and the First
Lien Note Agent have entered into an Intercreditor Agreement, acknowledged by
the Company, HDS Holding Corporation and the Granting Parties, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Base Intercreditor Agreement”);

WHEREAS, the Note Collateral Agent, the Term Agent and the First Lien Note Agent
have entered into an Intercreditor Agreement, acknowledged by the Company, HDS
Holding Corporation and the Granting Parties, dated as of the date hereof (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, the “Cash Flow Intercreditor Agreement”);

 

-2-



--------------------------------------------------------------------------------

WHEREAS, the Company and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Term
Credit Agreement and the ABL Credit Agreement and the issuance of the Notes and
the First Priority Notes; and

WHEREAS, it is a condition to the issuance and purchase of the Notes on the date
hereof that the Company execute and deliver this Agreement to the Note
Collateral Agent for the benefit of the Secured Parties; and

NOW, THEREFORE, in consideration of the premises and to induce the Trustee to
enter into the Indenture and to induce the Holders to purchase the Notes to be
issued on the date hereof, and in consideration of the receipt of other valuable
consideration (which receipt is hereby acknowledged), each Grantor hereby agrees
with the Note Collateral Agent, for the benefit of the Secured Parties, as
follows:

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Indenture and used
herein shall have the meanings given to them in the Indenture, and the following
terms that are defined in the Code (as in effect on the date hereof) are used
herein as so defined: Chattel Paper, Deposit Accounts, Documents, Electronic
Chattel Paper, Equipment, Farm Products, Financial Assets, Fixtures, General
Intangibles, Letter of Credit Rights, Money, Promissory Notes, Records,
Securities, Securities Accounts and Supporting Obligations.

(b) The following terms shall have the following meanings:

“ABL Accounts Collateral”: all Collateral consisting of the following:

(1) the Concentration Account and all Accounts Receivable;

(2) to the extent involving or governing any of the items referred to in the
preceding clause (1), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Company) and
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clause
(1) shall be included in the ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Supporting Obligations; provided that to the
extent any of the foregoing also relates to Cash Flow Priority Collateral, only
that portion related to the items referred to in the preceding clauses (1) and
(2) shall be included in the ABL Accounts Collateral;

(4) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(5) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets directly received as proceeds of any
ABL Accounts Collateral (“ABL Accounts

 

-3-



--------------------------------------------------------------------------------

Proceeds”); provided, however, that no proceeds of ABL Accounts Proceeds will
constitute ABL Accounts Collateral unless such proceeds of ABL Accounts Proceeds
would otherwise constitute ABL Accounts Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Accounts Collateral.

“ABL Accounts Proceeds”: as defined in the definition of “ABL Accounts
Collateral.”

“ABL Administrative Agent”: as defined in the recitals hereto.

“ABL Agent”: as defined in the Base Intercreditor Agreement.

“ABL Borrowers”: as defined in the recitals hereto.

“ABL Credit Agreement”: as defined in the recitals hereto.

“ABL Document”: as defined in the Base Intercreditor Agreement.

“ABL Lenders”: as defined in the recitals hereto.

“ABL Obligations”: as defined in the Base Intercreditor Agreement.

“ABL Priority Collateral”: all Collateral consisting of the following:

(1) all Inventory (as defined in the Code as of the date of this Agreement);

(2) all ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Company),
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) and (2) shall be included in the ABL Priority Collateral;

(4) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (3), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) through (3) shall be included in the ABL Priority Collateral;

(5) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(6) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets to the extent received as proceeds of
any ABL Priority Collateral (“ABL Priority Proceeds”); provided, however, that
no proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral
unless such proceeds of ABL Priority Proceeds would otherwise constitute ABL
Priority Collateral.

 

-4-



--------------------------------------------------------------------------------

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Priority Collateral.

“ABL Priority Proceeds”: as defined in the definition of “ABL Priority
Collateral.”

“ABL Secured Parties”: as defined in the Base Intercreditor Agreement.

“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, with respect to any Grantor, all such Accounts of such
Grantor, whether now existing or existing in the future, including (a) all
accounts receivable of such Grantor, including all accounts created by or
arising from all of such Grantor’s sales of goods or rendition of services made
under any of its trade names, or through any of its divisions, (b) all unpaid
rights of such Grantor (including rescission, replevin, reclamation and stopping
in transit) relating to the foregoing or arising therefrom, (c) all rights to
any goods represented by any of the foregoing, including returned or repossessed
goods, (d) all reserves and credit balances held by such Grantor with respect to
any such accounts receivable of any Grantor, (e) all letters of credit,
guarantees or collateral for any of the foregoing, (f) all insurance policies or
rights relating to any of the foregoing and (g) all Accounts Receivable of such
Grantor, but excluding in any event all Accounts that have been sold or
otherwise transferred (and not transferred back to a Grantor) in connection with
a Special Purpose Financing.

“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

“Additional Agent”: as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

“Additional Collateral Documents”: as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

“Additional Secured Parties”: as defined in the Base Intercreditor Agreement or
Cash Flow Intercreditor Agreement, as applicable.

“Agreement”: this Collateral Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

“Applicable Law”: as defined in subsection 9.8 hereof.

“Asset Sales Proceeds Account”: one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the proceeds of investment thereof.

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,

 

-5-



--------------------------------------------------------------------------------

wire transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any Grantor (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (i) through (iii) of this definition).

“Bankruptcy Case”: (i) the Company or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Company or any of its Subsidiaries making a general assignment
for the benefit of its creditors; or (ii) there being commenced against the
Company or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Intercreditor Agreement”: as defined in the recitals hereto.

“Cash Flow Intercreditor Agreement”: as defined in the recitals hereto.

“Cash Flow Priority Collateral”: all Security Collateral other than ABL Priority
Collateral, including real estate, intellectual property, equipment and equity
interests of Subsidiaries of the Company, and all collateral security and
guarantees with respect to any Cash Flow Priority Collateral and all cash,
Money, Instruments, Securities and Financial Assets to the extent received as
proceeds of any Cash Flow Priority Collateral; provided, however, no proceeds of
proceeds will constitute Cash Flow Priority Collateral unless such proceeds of
proceeds would otherwise constitute Cash Flow Priority Collateral or are
credited to the Asset Sales Proceeds Account. For the avoidance of doubt, under
no circumstances shall any of the Excluded Subsidiary Securities or Excluded
Assets be Cash Flow Priority Collateral.

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral”: as defined in Section 3 hereof; provided that, for purposes of
subsection 6.5, Section 8 and subsection 9.16, “Collateral” shall have the
meaning assigned to such term in the Indenture.

“Collateral Account Bank”: a bank or other financial institution as selected by
the relevant Grantor; provided such Grantor shall not alter the Collateral
Account Bank during the continuance of an Event of Default without the consent
of the Note Collateral Agent (such consent not to be unreasonably withheld or
delayed).

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Note Collateral Agent for the benefit of the Secured Parties.

“Collateral Representative”: (i) the Cash Flow Collateral Representative and the
ABL Agent (each as defined in the Base Intercreditor Agreement), (ii) the Senior
Priority Representative (as defined in the Cash Flow Intercreditor Agreement)
and (iii) if any other Intercreditor Agreement is executed, the Person acting as
representative for the Note Collateral Agent and the Secured Parties thereunder
for the applicable purpose contemplated by this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Company Obligations”: the collective reference to: all obligations and
liabilities of the Company in respect of the unpaid principal of and interest on
(including, without limitation, interest and fees (if any) accruing after the
maturity of the Notes and interest and fees (if any) accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Notes, and all other obligations and liabilities of the Company to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Indenture, the Notes, the other Note Documents,
any Hedging Agreement entered into with any Note Hedging Provider or Bank
Products Agreement entered into with any Note Bank Products Provider, or any
Management Guarantee entered into with a Management Credit Provider or any other
document made, delivered or given in connection therewith, in each case whether
on account of (i) principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees, expenses and disbursements of counsel to the Trustee or Note
Collateral Agent that are required to be paid by the Company pursuant to the
terms of the Indenture or any other Note Document), (ii) amounts payable in
connection with any such Bank Products Agreement or (iii) a termination of any
transaction entered into pursuant to any such Hedging Agreement.

“Concentration Account”: as defined in the ABL Credit Agreement.

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof (except for contracts listed on
Schedule 6 hereto), to which such Grantor is a party or under which such Grantor
or any property of such Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Company
or such Grantor, including, without limitation, any license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

“Discharge of ABL Obligations”: as defined in the Base Intercreditor Agreement.

 

-7-



--------------------------------------------------------------------------------

“Discharge of Additional Obligations”: as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

“Discharge of First Lien Note Obligations”: as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

“Discharge of Term Obligations”: as defined in the Base Intercreditor Agreement
or Cash Flow Intercreditor Agreement, as applicable.

“Equity Issuers”: the collective reference to the Persons identified on Schedule
2 as the issuers of Pledged Stock and any other Subsidiary of a Pledgor that is
an issuer of Pledged Stock, in each case, together with any successors to such
companies.

“Excluded Assets”: as defined in subsection 3.3.

“Filings”: as defined in subsection 4.2.2.

“Financing Statements”: as defined in subsection 4.2.2.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

“First Lien Note Agent”: as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable.

“First Lien Note Collateral Documents”: as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

“First Lien Note Obligations”: as defined in the Base Intercreditor Agreement or
Cash Flow Intercreditor Agreement, as applicable.

“First Lien Noteholder Secured Parties”: as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable.

“First Priority Note Collateral Agreement”: as defined in the recitals hereto.

“First Priority Notes Indenture”: as defined in the recitals hereto.

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
the European Union.

 

-8-



--------------------------------------------------------------------------------

“Granting Parties”: as defined in the recitals hereto.

“Grantor”: the Company and each Domestic Subsidiary of the Company that from
time to time is a party hereto (it being understood that no Excluded Subsidiary
shall be required to be or become a party hereto).

“Grantor Obligations”: with respect to any Grantor (other than the Company), the
collective reference to (i) the Company Obligations guaranteed by such Grantor
pursuant to Section 1301 of the Indenture and (ii) all obligations and
liabilities of such Grantor that may arise under or in connection with this
Agreement or any other Note Document to which such Grantor is a party, any
Hedging Agreement entered into with any Note Hedging Provider or Bank Products
Agreement entered into with any Note Bank Products Provider, or any Management
Guarantee entered into with a Management Credit Provider or any other document
made, delivered or given in connection therewith of such Grantor, in each case
whether on account of (i) principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees, expenses and disbursements of counsel to the Trustee or Note
Collateral Agent that are required to be paid by the Company pursuant to the
terms of the Indenture or any other Note Document), and including interest and
fees (if any) accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Grantor, whether or not a claim for post-petition interest or fees (if any)
is allowed in such proceeding, (ii) amounts payable in connection with any such
Bank Products Agreement or (iii) a termination of any transaction entered into
pursuant to any such Hedging Agreement.

“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

“Indenture”: as defined in the recitals hereto.

“Indenture Secured Parties”: the collective reference to (i) the Holders,
(ii) the Trustee, (iii) the Note Collateral Agent and (iv) each of their
respective successors and assigns and their permitted transferees and endorsees.

“Instruments”: as defined in Article 9 of the Code, but excluding the Pledged
Securities.

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to the Company or any of its Subsidiaries.

“Intercreditor Agreements”: (i) the Base Intercreditor Agreement, (ii) the Cash
Flow Intercreditor Agreement and (iii) any other intercreditor agreement that
may be entered into in the future by the Note Collateral Agent and one or more
Additional Agents and acknowledged by the Company and the other Granting Parties
(each as amended, amended and restated, waived, supplemented or otherwise
modified from time to time) (upon and during the effectiveness thereof).

 

-9-



--------------------------------------------------------------------------------

“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor including, without limitation, all Inventory (as defined in the
Indenture) of such Grantor.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
in effect in the State of New York on the date hereof (other than any Capital
Stock of any Foreign Subsidiary in excess of 65% of any series of such stock and
other than any Capital Stock excluded from the definition of “Pledged Stock”)
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, as designated by the Company in accordance with subsection 8.4
hereof.

“Material Adverse Effect”: a material adverse effect on the business,
operations, property or financial condition of the Company and its Subsidiaries
taken as a whole.

“Mortgage Policies”: as defined in subsection 5.4.3 hereof.

“Mortgage Property”: the collective reference to the real properties owned by
the Grantors described on Schedule 7.

“Mortgages”: each of the mortgages and deeds of trust, if any, executed and
delivered by a Grantor to the Note Collateral Agent, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Non-Indenture Secured Parties”: the collective reference to all Note Bank
Products Providers, Note Hedging Providers and Management Credit Providers and
all successors, assigns, transferees and replacements thereof.

“Note Bank Products Provider”: any Person that has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Note Documents as designated by the Company in accordance
with subsection 8.4 hereof (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Note Bank Products Provider with
respect to more than one Credit Facility (as defined in the Base Intercreditor
Agreement or Cash Flow Intercreditor Agreement, as applicable)).

“Note Collateral Agent”: as defined in the preamble hereto.

“Note Documents”: the collective reference to the Indenture, the Notes, this
Agreement, and the other Note Security Documents, as the same may be amended,
supplemented, waived, modified, replaced and/or refinanced from time to time in
accordance with the terms hereof and Article IX of the Indenture.

“Note Hedging Provider”: any Person that has entered into a Hedging Agreement
with a Grantor with the obligations of such Grantor thereunder being secured by
one or more Note Documents as designated by the Company in accordance with
subsection 8.4 hereof (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Note Hedging Provider with respect to more
than one Credit Facility (as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable)).

 

-10-



--------------------------------------------------------------------------------

“Obligations”: (i) in the case of the Company, its Company Obligations and
(ii) in the case of each other Grantor, the Grantor Obligations of such Grantor.

“Ordinary Course Transferees”: as defined in subsection 4.2.2.

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application or patentable
invention, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Company or such Grantor, including, without limitation, the
license agreements listed on Schedule 5 hereto, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

“Permitted Liens”: as defined in subsection 4.2.2.

“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock of any
Equity Issuer listed on Schedule 2 as held by such Pledgor, together with any
other shares of Capital Stock required to be pledged by such Pledgor pursuant to
Section 1503 of the Indenture, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of any Capital Stock of
any Equity Issuer that may be issued or granted to, or held by, such Pledgor
while this Agreement is in effect (provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) more than 65% of any series of the outstanding Capital Stock of any Foreign
Subsidiary, (ii) any of the

 

-11-



--------------------------------------------------------------------------------

Capital Stock of a Subsidiary of a Foreign Subsidiary, (iii) de minimis shares
of a Foreign Subsidiary held by any Pledgor as a nominee or in a similar
capacity and (iv) any of the Capital Stock of any Unrestricted Subsidiary).

“Pledgor”: Each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Restrictive Agreements”: as defined in subsection 3.3(a).

“Secured Parties”: the collective reference to the Indenture Secured Parties and
the Non-Indenture Secured Parties.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

“Senior Priority Representative”: as defined in the Cash Flow Intercreditor
Agreement.

“Specified Assets”: as defined in subsection 4.2.2 hereof.

“Subsidiary Guarantee”: as defined in the Indenture.

“Term Administrative Agent”: as defined in the recitals hereto.

“Term Agent”: as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

“Term Borrower”: as defined in the recitals hereto.

“Term Collateral Agent”: as defined in the recitals hereto.

“Term Collateral Document”: as defined in the Base Intercreditor Agreement or
Cash Flow Intercreditor Agreement, as applicable.

“Term Credit Agreement”: as defined in the recitals hereto.

 

-12-



--------------------------------------------------------------------------------

“Term Document”: as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

“Term Guarantee and Collateral Agreement”: as defined in the recitals hereto.

“Term Lenders”: as defined in the recitals hereto.

“Term Obligations”: as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

“Term Secured Parties”: as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable.

“Title Company”: as defined in subsection 5.4.3 hereof.

“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person that is an
Affiliate or a Subsidiary of the Company or such Grantor, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Company
or such Grantor, including, without limitation, the license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed), and any renewals thereof,
including, without limitation, each registration and application identified in
Schedule 5 hereto, and including, without limitation, (i) the right to sue or
otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and

 

-13-



--------------------------------------------------------------------------------

hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and
(iii) all other rights corresponding thereto in the United States and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto in the United States, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
service mark, trade name, trade dress or other indicia of trade origin or
business identifiers.

“Trustee”: as defined in the recitals hereto.

“U.S. ABL Collateral Agent”: as defined in the recitals hereto.

“U.S. ABL Guarantee and Collateral Agreement”: as defined in the recitals
hereto.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Annex references are to this Agreement unless otherwise specified.
The words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation.”

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.

(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral,” “Pledged Collateral” or “Security
Collateral,” or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral, Pledged Collateral or
Security Collateral, respectively.

SECTION 2 [RESERVED]

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Grant. Each Granting Party that is a Grantor hereby grants, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such Grantor in the ordinary course of business, to the Note
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in subsection 3.3. The term “Collateral,” as to any Grantor, means the
following property (wherever located) now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, except as provided in
subsection 3.3:

(a) all Accounts;

 

-14-



--------------------------------------------------------------------------------

(b) all Chattel Paper;

(c) all Contracts;

(d) all Documents;

(e) all Equipment and Goods;

(f) all General Intangibles;

(g) all Instruments;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Fixtures;

(l) all books and records pertaining to any of the foregoing;

(m) the Collateral Proceeds Account; and

(n) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock).

3.2 Pledged Collateral. Each Granting Party that is a Pledgor hereby grants to
the Note Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Pledged Collateral of such Pledgor now owned or at any
time hereafter acquired by such Pledgor, and any Proceeds thereof, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations of such
Pledgor, except as provided in subsection 3.3.

3.3 Certain Exceptions. No security interest is or will be granted pursuant to
this Agreement or any other Note Security Document in any right, title or
interest of any Granting Party under or in (collectively, the “Excluded
Assets”):

(a) any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than the Company, a
Restricted Subsidiary or an Affiliate thereof (collectively, “Restrictive
Agreements”) that would otherwise be included in the Security Collateral (and
such Restrictive Agreements shall not be deemed to constitute a part of the
Security

 

-15-



--------------------------------------------------------------------------------

Collateral) for so long as, and to the extent that, the granting of such a
security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);

(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in clause (h) of the definition of
“Permitted Liens” in the Indenture in respect of Purchase Money Obligations or
Capitalized Lease Obligations, or a Lien described in clause (o) of such
definition (with respect to such a Lien described in clause (h) of such
definition), and consists of Equipment or other property financed or refinanced
thereby (including through any financing or refinancing of the acquisition,
leasing, construction or improvement of any such assets) and/or any
improvements, accessions, proceeds, dividends or distributions in respect of any
such assets, and/or any other assets relating to any such assets (including to
any such acquisition, leasing, construction or improvement thereof) or any such
improvements, accessions, proceeds, dividends or distributions, or (y) is
subject to a Lien described in clause (h) of the definition of “Permitted Liens”
in the Indenture in respect of Hedging Obligations, or a Lien described in
clause (o) of such definition (with respect to such a Lien described in clause
(h) of such definition), and consists of (i) cash, Cash Equivalents, Investment
Grade Securities and Temporary Cash Investments, together with proceeds,
dividends and distributions in respect thereof, (ii) any assets relating to such
assets, proceeds, dividends or distributions or to any Hedging Obligations,
and/or (iii) any other assets consisting of, relating to or arising under or in
connection with (A) any Interest Rate Agreements, Currency Agreements or
Commodities Agreements or (B) any other agreements, instruments or documents
related to any Hedging Obligations or to any of the assets referred to in any of
subclauses (i) through (iii) of this clause (y);

(c) any property that would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property (w) has been sold or otherwise transferred in
connection with (i) a Special Purpose Financing, (ii) a Sale and Leaseback
Transaction permitted under Section 411 of the Indenture or (iii) an Exempt Sale
and Leaseback Transaction, (x) constitutes the Proceeds or products of any
property that has been sold or otherwise transferred pursuant to such Special
Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and Leaseback
Transaction (other than any payments received by such Granting Party in payment
for the sale and transfer of such property in such Special Purpose Financing,
Sale and Leaseback Transaction or Exempt Sale and Leaseback Transaction), (y) is
subject to any Permitted Lien and consists of property subject to any such Sale
and Leaseback Transaction or Exempt Sale and Leaseback Transaction or general
intangibles related thereto (but only for so long as such Liens are in place) or
(z) is subject to any Liens securing Indebtedness incurred in compliance with
Section 407(b)(ix) of the Indenture, or Liens permitted by Section 413 of the
Indenture as “Permitted Liens” permitted pursuant to clause (k)(5) or (p)(12) of
the definition of such term in the Indenture;

(d) Capital Stock which is specifically excluded from the definition of Pledged
Stock by virtue of the proviso contained in the parenthetical to such
definition;

(e) those assets over which the granting of security interests in such assets
(i) would be prohibited by a contract permitted under the Indenture, by
applicable law or regulation or the

 

-16-



--------------------------------------------------------------------------------

organizational or joint venture documents of any non-wholly owned Subsidiary
(after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the
UCC (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity), or (ii) to the extent
that such security interests would result in material adverse tax consequences
as reasonably determined by the Company;

(f) any interest in leased real property;

(g) any fee interest in owned real property if the fair market value of such fee
interest (as determined in good faith by the Company) is less than $5.0 million
individually (other than Mortgage Property listed on Schedule 7 to this
Agreement as of the date hereof);

(h) Foreign Intellectual Property;

(i) any Vehicles and any other assets subject to certificate of title; and

(j) so long as any Term Obligations are outstanding, any property or asset (or
interest therein) that is an Excluded Asset (as defined in any Term Document) or
that is otherwise excluded from the collateral securing the Term Obligations (to
the extent so excluded).

In addition, no security interest is or will be granted pursuant to this
Agreement or any other Note Security Document in any right, title or interest of
any Granting Party under or in any Excluded Subsidiary Securities. The Company
will give written notice to the Note Collateral Agent of any determination made
by the Company as contemplated by clause (e)(ii) of the preceding “Excluded
Assets” definition.

3.4 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
subsections 3.1 and 3.2 hereof shall (w) with respect to all Security Collateral
other than Cash Flow Priority Collateral, prior to the Discharge of ABL
Obligations, be subject and subordinate to the Liens granted to the ABL Agent
for the benefit of the holders of the ABL Obligations to secure the ABL
Obligations pursuant to the relevant ABL Document, (x) with respect to all
Security Collateral, prior to the Discharge of Term Obligations, be subject and
subordinate to the Liens granted to the Term Agent for the benefit of the
holders of the Term Obligations to secure such Term Obligations pursuant to the
Term Collateral Documents, (y) with respect to all Security Collateral, prior to
the applicable Discharge of Additional Obligations, be pari passu and equal in
priority to the Liens granted to any Additional Agent for the benefit of the
holders of the applicable Additional Obligations to secure such Additional
Obligations pursuant to the applicable Additional Collateral Documents (except,
in the case of this clause (y), as may be separately otherwise agreed between
the Note Collateral Agent, on behalf of itself and the Secured Parties, and any
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, including pursuant to the Cash Flow Intercreditor
Agreement) and (z) with respect to all Security Collateral, prior to the
Discharge of First Lien Note Obligations, be subject and subordinate to the
Liens granted to the First Lien Note Agent for the benefit of the holders of the
First Lien Note Obligations to secure such First Lien Note Obligations pursuant
to the First Lien Note Collateral Documents. The Note Collateral Agent
acknowledges and agrees that the relative priority of such Liens granted to the
Note Collateral Agent, the ABL Agent, the Term Agent, the First Lien Note Agent
and any Additional Agent may be determined solely pursuant to the applicable
Intercreditor Agreements, and not by priority as a matter of law or otherwise.
Notwithstanding anything herein to the contrary, the Liens and security interest
granted to the Note Collateral Agent pursuant to this Agreement and the exercise
of any right or remedy by the Note Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreements. In the event of any conflict between
the terms of any Intercreditor

 

-17-



--------------------------------------------------------------------------------

Agreement and this Agreement, the terms of the applicable Intercreditor
Agreement shall govern and control as among (i) the Note Collateral Agent, the
ABL Agent, the Term Agent, the First Lien Note Agent and any Additional Agent,
in the case of the Base Intercreditor Agreement, (ii) the Note Collateral Agent,
the Term Agent, the First Lien Note Agent and any Additional Agent, in the case
of the Cash Flow Intercreditor Agreement and (iii) the Note Collateral Agent and
any other secured creditor (or agent therefor) party thereto, in the case of any
other Intercreditor Agreement. In the event of any such conflict, each Grantor
may act (or omit to act) in accordance with such Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so. Notwithstanding any other provision hereof, (x) for so long
as any ABL Obligations remain outstanding, any obligation hereunder to deliver
to the Note Collateral Agent any Security Collateral constituting ABL Priority
Collateral shall be satisfied by causing such ABL Priority Collateral to be
delivered to the ABL Agent to be held in accordance with the Base Intercreditor
Agreement and (y) for so long as any Term Obligations, First Lien Note
Obligations or Additional Obligations remain outstanding, any obligation
hereunder to deliver to the Note Collateral Agent any Security Collateral shall
be satisfied by causing such Security Collateral to be delivered to the Note
Collateral Agent, or the applicable Collateral Representative, ABL Agent, Term
Agent, First Lien Note Agent or any Additional Agent, as applicable, to be held
in accordance with any applicable Intercreditor Agreement.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 [Reserved.]

4.2 Representations and Warranties of Each Grantor. Each Grantor party hereto on
the date hereof hereby represents and warrants to the Note Collateral Agent on
the date hereof that, in each case after giving effect to the Transactions:

4.2.1 Title; No Other Liens. Except for the security interests granted to the
Note Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Security
Collateral by the Indenture (including, without limitation, Section 413
thereof), such Grantor owns each item of such Grantor’s Security Collateral free
and clear of any and all Liens securing Indebtedness. Except as set forth on
Schedule 3, to the knowledge of such Grantor, no currently effective financing
statement or other similar public notice with respect to any Lien securing
Indebtedness on all or any part of such Grantor’s Security Collateral is on file
or of record in any public office in the United States of America, any state,
territory or dependency thereof or the District of Columbia, except such as have
been filed in favor of the Note Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement or as are in respect of Liens permitted by
the Indenture (including, without limitation, Section 413 thereof) or any other
Note Document or for which termination statements will be delivered on the
Closing Date.

4.2.2 Perfection; Priority.

(a) This Agreement is effective to create, as collateral security for the
Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Note Collateral Agent for the benefit of the
Secured Parties, except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

-18-



--------------------------------------------------------------------------------

(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights reserved in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents, upon the earlier of such Filing or the delivery to
and continuing possession by the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, of all Instruments, Chattel Paper and Documents a security interest
in which is perfected by possession, and the obtaining and maintenance of
“control” (as described in the Code) by the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable (or their respective agents
appointed for purposes of perfection), in accordance with any applicable
Intercreditor Agreement, of the Collateral Proceeds Account, Letter of Credit
Rights and Electronic Chattel Paper a security interest in which is perfected by
“control,” the Liens created pursuant to this Agreement will constitute valid
Liens on and (to the extent provided herein) perfected security interests in
such Grantor’s Security Collateral in favor of the Note Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons securing Indebtedness other than Permitted Liens (and subject to
any applicable Intercreditor Agreement), and enforceable as such as against all
other Persons other than Ordinary Course Transferees, except to the extent that
the recording of an assignment or other transfer of title to the Note Collateral
Agent or the applicable Collateral Representative, ABL Agent, Term Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, or the recording of other applicable
documents in the United States Patent and Trademark Office or United States
Copyright Office may be necessary for perfection or enforceability, and except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) or by an implied
covenant of good faith and fair dealing. As used in this subsection 4.2.2(b),
the following terms shall have the following meanings:

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short form or notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

“Financing Statements”: the financing statements delivered to the Note
Collateral Agent by such Grantor on the Closing Date for filing in the
jurisdictions listed in Schedule 4.

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.

“Permitted Liens”: Liens permitted pursuant to the Indenture, including, without
limitation, those permitted to exist pursuant to Section 413 of the Indenture.

 

-19-



--------------------------------------------------------------------------------

“Specified Assets”: the following property and assets of such Grantor:

 

  (1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and acceptance thereof in the
United States Patent and Trademark Office or (b) such Patents, Patent Licenses,
Trademarks and Trademark Licenses are not, individually or in the aggregate,
material to the business of the Company and its Subsidiaries taken as a whole;

 

  (2) Copyrights and Copyright Licenses and Accounts or receivables arising
therefrom to the extent that the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon or Liens thereon cannot be perfected by the filing
and acceptance of this Agreement or short form thereof in the United States
Copyright Office;

 

  (3) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

 

  (4) goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;

 

  (5) Proceeds of Accounts, receivables or Inventory which do not themselves
constitute Collateral or which have not been transferred to or deposited in the
Collateral Proceeds Account (if any) or a Deposit Account of a Grantor subject
to the Note Collateral Agent’s control;

 

  (6) Contracts, Accounts or receivables subject to the Assignment of Claims
Act;

 

  (7) Fixtures; and

 

  (8) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement).

4.2.3 Jurisdiction of Organization.

(a) On the date hereof, such Grantor’s jurisdiction of organization is specified
on Schedule 4.

4.2.4 Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.

4.2.5 Title to Mortgage Property. Each Grantor has good title in fee simple to
its material real property (and, as of the Closing Date, each of the real
properties described on Schedule 7) that constitute Mortgage Property, except
where the failure to have such title would not reasonably be expected to have a
Material Adverse Effect.

4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and

 

-20-



--------------------------------------------------------------------------------

Trademark Office or the United States Copyright Office, as applicable, and owned
by such Grantor in its own name as of the date hereof, and all material
Trademark Licenses, all material Copyright Licenses and all material Patent
Licenses (including, without limitation, material Trademark Licenses for
registered Trademarks, material Copyright Licenses for registered Copyrights and
material Patent Licenses for registered Patents) owned by such Grantor in its
own name as of the date hereof in each case, other than Foreign Intellectual
Property.

4.3 Representations and Warranties of Each Pledgor. Each Pledgor party hereto on
the date hereof hereby represents and warrants to the Note Collateral Agent on
the date hereof that, in each case after giving effect to the Transactions:

4.3.1 Schedule 2 lists all Capital Stock of Subsidiaries of such Pledgor (other
than Excluded Assets) held by such Pledgor on the date hereof. Except as
provided in subsection 3.3, the shares of Pledged Stock pledged by such Pledgor
hereunder constitute (i) in the case of shares of a Domestic Subsidiary, all the
issued and outstanding shares of all classes of the Capital Stock of such
Domestic Subsidiary owned by such Pledgor and (ii) in the case of any Pledged
Stock constituting Capital Stock of any Foreign Subsidiary, such percentage (not
more than 65%) as is specified on Schedule 2 of all the issued and outstanding
shares of all classes of the Capital Stock of each such Foreign Subsidiary owned
by such Pledgor.

4.3.2 [Reserved.]

4.3.3 Such Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens arising by operation of law or Permitted
Liens.

4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon delivery to the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, of the certificates evidencing the Pledged Securities
held by such Pledgor together with executed undated stock powers or other
instruments of transfer, the security interest created in such Pledged
Securities constituting certificated securities by this Agreement, assuming the
continuing possession of such Pledged Securities by the Note Collateral Agent or
the applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent) security interest in such Pledged Securities to
the extent provided in and governed by the Code, in each case subject to
Permitted Liens (and any applicable Intercreditor Agreement), enforceable in
accordance with its terms against all creditors of such Pledgor and any Persons
purporting to purchase such Pledged Securities from such Pledgor, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the obtaining and maintenance of “control”
(as described in the Code)

 

-21-



--------------------------------------------------------------------------------

by the Note Collateral Agent or the applicable Collateral Representative, ABL
Agent, Term Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement (or their
respective agents appointed for purposes of perfection), of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent) security interest in such Pledged Securities
constituting uncertificated securities to the extent provided in and governed by
the Code, in each case subject to Permitted Liens (and any applicable
Intercreditor Agreement), enforceable in accordance with its terms against all
creditors of such Pledgor and any persons purporting to purchase such Pledged
Securities from such Pledgor, to the extent provided in and governed by the
Code, except as enforceability may be affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 5 COVENANTS

5.1 [Reserved.]

5.2 Covenants of Each Grantor. Each Grantor covenants and agrees with the Note
Collateral Agent that, from and after the date of this Agreement until the
earlier to occur of (i) as to any Grantor, the date upon which all the Capital
Stock of such Grantor shall have been sold or otherwise disposed of (to a Person
other than Holdings, the Company or a Restricted Subsidiary of either) in
accordance with the terms of the Indenture, (ii) as to any Grantor, the release
of such Grantor’s Subsidiary Guarantee in accordance with the terms of the
Indenture, (iii) as to any Grantor, the designation of such Grantor as an
Unrestricted Subsidiary or (iv) the release of all of the Collateral or the
termination of this Agreement in accordance with the terms of the Indenture:

5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Grantor’s Collateral shall be or become evidenced
by any Instrument or Chattel Paper, such Grantor shall (except as provided in
the following sentence) be entitled to retain possession of all Collateral of
such Grantor evidenced by any Instrument or Chattel Paper, and shall hold all
such Collateral in trust for the Note Collateral Agent, for the benefit of the
Secured Parties. In the event that an Event of Default shall have occurred and
be continuing, upon the request of the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, such Instrument or Chattel Paper shall be promptly delivered to the
Note Collateral Agent or the applicable Collateral Representative, ABL Agent,
Term Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, duly indorsed in a
manner reasonably satisfactory to the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, to be held as Collateral pursuant to this Agreement. Such Grantor
shall not permit any other Person to possess any such Collateral at any time
other than in connection with any sale or other disposition of such Collateral
in a transaction permitted by the Indenture or as contemplated by the
Intercreditor Agreements.

 

-22-



--------------------------------------------------------------------------------

5.2.2 Maintenance of Insurance. Such Grantor will use commercially reasonable
efforts to maintain with financially sound insurance companies insurance on, or
self insure, all property of such Grantor material to the business of the
Company and its Subsidiaries, taken as a whole, in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business, all as determined
in good faith by such Grantor or the Company. Such Grantor or the Company shall
ensure that at all times following the date that is 180 days after the date
hereof the Note Collateral Agent, for the benefit of the Secured Parties, or the
applicable Collateral Representative, in accordance with the applicable
Intercreditor Agreement, shall be named as additional insureds with respect to
liability policies, and the Note Collateral Agent or the applicable Collateral
Representative, in accordance with the applicable Intercreditor Agreement, shall
be named a loss payee with respect to the property insurance maintained by such
Grantor with respect to such Grantor’s Collateral and Mortgage Property;
provided that, unless an Event of Default shall have occurred and be continuing,
the Note Collateral Agent shall turn over to the Company any amounts received by
it as loss payee under any property insurance maintained by such Grantor, and,
unless an Event of Default shall have occurred and be continuing, the Note
Collateral Agent agrees that the Company and/or the applicable Grantor shall
have the sole right to adjust or settle any claims under such insurance. Each
Grantor shall deliver to the Note Collateral Agent evidence that the Note
Collateral Agent or the applicable Collateral Representative, in accordance with
the applicable Intercreditor Agreement, has been named as a loss payee and named
as an additional insured in accordance with the foregoing sentence and, upon
written request of the Note Collateral Agent, further information in reasonable
detail as to the insurance carried.

5.2.3 [Reserved.]

5.2.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as described in subsection 4.2.2 and to defend the
security interest created by this Agreement in such Grantor’s Collateral against
the claims and demands of all Persons whomsoever (subject to the other
provisions hereof and to Sections 1501, 1502, 1503 and 1508 of the Indenture).

(b) [Reserved.]

(c) At any time and from time to time, upon the written request of the Note
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Note Collateral Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Note
Document, such Grantor will not be required to (i) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such jurisdiction, or to enter into any security agreement or pledge
agreement governed by the laws of any such jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control”

 

-23-



--------------------------------------------------------------------------------

over, any deposit accounts, bank or securities account or other Collateral,
except in the case of Collateral that constitutes Capital Stock or Intercompany
Notes in certificated form, delivering such Capital Stock or Intercompany Notes
(in the case of Intercompany Notes, limited to any such note with a principal
amount in excess of $3,000,000) to the Note Collateral Agent (or another Person
as required under any applicable Intercreditor Agreement), or (iii) deliver
landlord lien waivers, estoppels or collateral access letters.

5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Grantor will give
prompt written notice to the Note Collateral Agent of any change in its name or
jurisdiction of organization (whether by merger or otherwise) (and in any event,
within 30 days of such change); provided that, promptly thereafter, such Grantor
shall deliver to the Note Collateral Agent copies (or other evidence of filing)
of all additional filed financing statements and all other documents reasonably
necessary to maintain the validity, perfection and priority of the security
interests created hereunder as and to the extent provided for herein.

5.2.6 [Reserved.]

5.2.7 Pledged Stock. In the case of each Grantor that is an Equity Issuer, such
Equity Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Stock issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify the Note
Collateral Agent promptly in writing of the occurrence of any of the events
described in subsection 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
subsection 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

5.2.8 [Reserved.]

5.2.9 Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral
and Mortgage Property, including, without limitation, a record of all payments
received and all credits granted with respect to such Collateral and Mortgage
Property, all as determined in good faith by such Grantor or the Company.

5.2.10 Acquisition of Intellectual Property. Within 90 days after the end of
each calendar year, such Grantor will notify the Note Collateral Agent of any
acquisition by such Grantor of (i) any registration of any material United
States Copyright, Patent or Trademark or (ii) any exclusive rights under a
material United States Copyright License, Patent License or Trademark License
constituting Collateral, and shall take such actions as may be reasonably
necessary (but only to the extent such actions are within such Grantor’s
control) to perfect the security interest granted to the Note Collateral Agent
and the other Secured Parties therein, to the extent provided herein in respect
of any United States Copyright, Patent or Trademark constituting Collateral on
the date hereof, by (x) the execution and delivery of an amendment or supplement
to this Agreement (or amendments to any such agreement previously executed or
delivered by such Grantor) and/or (y) the making of appropriate filings (I) of
financing statements under the Uniform Commercial Code of any applicable
jurisdiction and/or (II) in the United States Patent and Trademark Office, or
with respect to Copyrights and Copyright Licenses, the United States Copyright
Office, or any other applicable United State Governmental Authority.

 

-24-



--------------------------------------------------------------------------------

5.2.11 [Reserved.]

5.3 Covenants of Each Pledgor. Each Pledgor covenants and agrees with the Note
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) as to any Pledgor, all the
Capital Stock of such Pledgor shall have been sold or otherwise disposed of (to
a Person other than Holdings, the Company or a Subsidiary of either) as
permitted under the terms of the Indenture, (ii) as to any Grantor, the release
of such Grantor’s Subsidiary Guarantee in accordance with the terms of the
Indenture, (iii) as to any Grantor, the designation of such Grantor as an
Unrestricted Subsidiary or (iv) the release of all of the Collateral or the
termination of this Agreement in accordance with the terms of the Indenture:

5.3.1 Additional Shares. If such Pledgor shall, as a result of its ownership of
its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Equity Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Pledgor shall accept the same as the agent for the Note
Collateral Agent and the other Secured Parties, hold the same in trust for the
Note Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Note Collateral Agent (that will hold the same on behalf of the
Secured Parties) or the applicable Collateral Representative, ABL Agent, Term
Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, in the exact form
received, duly indorsed by such Pledgor to the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, if required, or accompanied by an undated stock power
covering such certificate duly executed in blank by such Pledgor, to be held by
the Note Collateral Agent or the applicable Collateral Representative, ABL
Agent, Term Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations
(subject to subsection 3.3 and provided that in no event shall there be pledged,
nor shall any Pledgor be required to pledge, more than 65% of any series of the
outstanding Capital Stock of any Foreign Subsidiary pursuant to this Agreement).
If an Event of Default shall have occurred and be continuing, any sums paid upon
or in respect of the Pledged Stock upon the liquidation or dissolution of any
Equity Issuer (except any liquidation or dissolution of any Subsidiary of the
Company permitted by the Indenture) shall be paid over to the Note Collateral
Agent or the applicable Collateral Representative, ABL Agent, Term Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, to be held by the Note Collateral Agent or
the applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Stock or any property shall be distributed
upon or with respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Equity Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Note Collateral Agent,
be delivered to the Note Collateral Agent, or the applicable Collateral
Representative, ABL Agent, Term Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
to be held by the Note Collateral Agent or the applicable Collateral
Representative,

 

-25-



--------------------------------------------------------------------------------

ABL Agent, Term Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof as additional collateral security for the Obligations, in
each case except as otherwise provided by any applicable Intercreditor
Agreement. If any sums of money or property so paid or distributed in respect of
the Pledged Stock shall be received by such Pledgor, such Pledgor shall, until
such money or property is paid or delivered to the Note Collateral Agent or the
applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations.

5.3.2 [Reserved.]

5.3.3 Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on
such later date upon which it becomes a party hereto pursuant to subsection
9.15), deliver to the Note Collateral Agent, or the applicable Collateral
Representative, ABL Agent, Term Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
all Pledged Notes then held by such Pledgor (excluding any Pledged Note the
principal amount of which does not exceed $3,000,000), endorsed in blank or, at
the request of the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
endorsed to the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement.
Furthermore, within ten Business Days after any Pledgor obtains a Pledged Note
with a principal amount in excess of $3,000,000, such Pledgor shall cause such
Pledged Note to be delivered to the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, endorsed in blank or, at the request of the Note Collateral Agent or
the applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, endorsed to the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement.

5.3.4 Maintenance of Security Interest. Such Pledgor shall use commercially
reasonable efforts to maintain the security interest created by this Agreement
in such Pledgor’s Pledged Collateral as a perfected security interest as
described in subsection 4.3.4 or 4.3.5, as applicable, and to defend the
security interest created by this Agreement in such Pledgor’s Pledged Collateral
against the claims and demands of all Persons whomsoever (subject to the other
provisions hereof and to Sections 1501, 1502, 1503 and 1508 or the Indenture).
At any time and from time to time, upon the written request of the Note
Collateral Agent and at the sole expense of such Pledgor, such Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Note Collateral Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted by such Pledgor; provided that,
notwithstanding any other provision of this Agreement or any other Note
Document, such Pledgor will not be required to (i) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such jurisdiction, or to enter into any security agreement or pledge
agreement governed by the laws of any such jurisdiction,

 

-26-



--------------------------------------------------------------------------------

in order to create any security interests (or other Liens) in assets located or
titled outside of the United States of America or to perfect any security
interests (or other Liens) in any Collateral, (ii) deliver control agreements
with respect to, or confer perfection by “control” over, any deposit accounts,
bank or securities account or other Collateral, except in the case of Collateral
that constitutes Capital Stock or Intercompany Notes in certificated form,
delivering such Capital Stock or Intercompany Notes (in the case of Intercompany
Notes, limited to any such note with a principal amount in excess of $3,000,000)
to the Note Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), or (iii) deliver landlord lien waivers, estoppels or
collateral access letters

5.4 Mortgaged Real Property.

5.4.1 With respect to each real property of such Grantor subject to a Mortgage:

(a) If any portion of any such property is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, such Grantor shall maintain or cause to be maintained, flood
insurance to the extent required by law.

(b) Such Grantor shall comply with and conform to (i) all provisions of each
insurance policy maintained with respect to such property pursuant to subsection
5.2.2, and (ii) all requirements of the insurers of such property applicable to
such Grantor or such property or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration or repair of such property,
except for such non-compliance or non-conformity as would not reasonably be
expected to have a Material Adverse Effect. The Grantor shall not use or permit
the use of such property in any manner that would reasonably be expected to
result in the cancellation of, or to void coverage under, any insurance policy
required to be maintained with respect to such property pursuant to subsection
5.2.2, except as would not reasonably be expected to have a Material Adverse
Effect.

(c) If such Grantor is in default of its obligations to obtain any such
insurance policy required to be maintained with respect to such property
pursuant to subsection 5.2.2, the result of which would reasonably be expected
to have a Material Adverse Effect, then the Note Collateral Agent, at its option
upon 10 days’ written notice to the Company, may effect such insurance from year
to year at rates substantially similar to the rate at which the Company or any
Subsidiary thereof had insured such property, and pay the premium or premiums
therefor, and such Grantor or the Company shall pay to the Note Collateral Agent
on demand such premium or premiums so paid by the Note Collateral Agent.

5.4.2 If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $50,000,000 the Company shall
give prompt notice thereof to the Note Collateral Agent. All insurance proceeds
paid or payable in connection with any damage or casualty to any property shall
be applied in the manner specified in subsection 5.2.2.

5.4.3 Each Grantor that owns one or more of the real properties listed on
Schedule 7 hereof agrees to use its commercially reasonable efforts to
(a) deliver to the Note Collateral Agent the deliverables (which shall be in
form and substance as reasonably determined by the Company) set forth below, in
each case to the extent delivered to the Term Agent, and (b) pay or

 

-27-



--------------------------------------------------------------------------------

cause to be paid commercially reasonable fees and expenses to the extent
specified below, in each case to the extent required to be paid or caused to be
paid under the Term Credit Agreement, with respect to such property, as soon as
reasonably practicable (but no later than 180 days, unless waived or extended by
the Term Agent) following the date of this Agreement:

(a) A fully executed Mortgage with respect to each such property, substantially
in the form set forth in Annex 5 hereto, with such changes as may be necessary
or desirable to comply with the law of the jurisdiction in which such Mortgage
is to be filed, together with evidence that each such Mortgage has been
delivered to the Title Company (as defined below) or to the appropriate
recording office for recording in all places to the extent reasonably necessary.

(b) Customary opinions with respect to collateral security matters in connection
with the Mortgages delivered pursuant to clause (a) above, addressed to the Note
Collateral Agent, of local counsel in each jurisdiction where each such property
is located.

(c) With respect to each such Mortgage, a policy of title insurance (or
commitment to issue such a policy having the effect of a policy of title
insurance) insuring (or committing to insure) the lien of such Mortgage as a
valid and enforceable lien on the property described therein, subject to Liens
permitted by the Indenture, including Permitted Liens (such policies
collectively, the “Mortgage Policies”), the same amounts as under the Term
Credit Agreement and issued by Chicago Title Insurance Company or such other
title company reasonably determined by the Company (the “Title Company”), which
Mortgage Policy shall include such reasonable and customary title insurance
endorsements to the extent available at commercially reasonable rates (excluding
endorsements or coverage related to creditors’ rights).

(d) With respect to each such Mortgage Policy, any and all surveys or no change
affidavits as may be reasonably necessary to cause the Title Company to issue
such Mortgage Policy with a “comprehensive” endorsement (to the extent
available) and to remove the standard survey exceptions from such Mortgage
Policy with respect thereto (to the extent available).

(e) To the extent the Mortgage is not sufficient to serve as a fixture filing
under applicable local law, fixture filings under the Uniform Commercial Code on
Form UCC-1 for filing under the Uniform Commercial Code in the jurisdiction in
which each such property is located, as reasonably necessary to perfect the
security interest in fixtures purported to be created by each such Mortgage in
favor of the Note Collateral Agent for the benefit of the Secured Parties.

(f) Evidence of payment of all Mortgage Policy premiums, mortgage recording
taxes, if any, and all commercially reasonable search and examination charges,
fees, costs and expenses required for the recording of the Mortgages, fixture
filings and issuance of the Mortgage Policies referred to above.

(g) A zoning report in lieu of a zoning endorsement with respect to each
Mortgaged Property.

5.4.4 It is understood and agreed that no Grantor shall be required to file any
fixture filing with respect to any security interest in Fixtures affixed to or
attached to any real property constituting Excluded Assets.

 

-28-



--------------------------------------------------------------------------------

SECTION 6 REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement) the Note
Collateral Agent shall have the right to make test verifications of the Accounts
Receivable constituting Collateral in any reasonable manner and through any
reasonable medium that it reasonably considers advisable, and the relevant
Grantor shall furnish all such assistance and information as the Note Collateral
Agent may reasonably require in connection with such test verifications. At any
time and from time to time after the occurrence and during the continuance of an
Event of Default, if the Discharge of ABL Obligations has occurred (and subject
to any applicable Intercreditor Agreement) upon the Note Collateral Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others reasonably satisfactory to
the Note Collateral Agent to furnish to the Note Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts Receivable constituting Collateral.

(b) [Reserved.]

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Section 601(i) or (ii) of the
Indenture if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement), at the Note Collateral Agent’s request,
each Grantor shall deliver to the Note Collateral Agent copies or, if required
by the Note Collateral Agent for the enforcement thereof or foreclosure thereon,
originals of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

(d) So long as no Event of Default has occurred and is continuing, the Note
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor.
In the event that an Event of Default has occurred and is continuing, if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement) the Note Collateral Agent and the Granting Parties
agree that the Note Collateral Agent, at its option, may require that each
Collateral Proceeds Account and the General Fund Account of each Grantor be
established at the Note Collateral Agent or another institution reasonably
acceptable to the Note Collateral Agent. Each Grantor shall have the right, at
any time and from time to time, to withdraw such of its own funds from its own
General Fund Account, and to maintain such balances in its General Fund Account,
as it shall deem to be necessary or desirable.

6.2 Communications with Obligors; Granting Parties Remain Liable.

(a) The Note Collateral Agent in its own name or in the name of others, may at
any time and from time to time after the occurrence and during the continuance
of an Event of Default specified in Section 601(i) or (ii) of the Indenture, if
the Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement), communicate with obligors under the Accounts
Receivable constituting Collateral and parties to the Contracts (in each case,
to the extent constituting Collateral) to verify with them to the Note
Collateral Agent’s satisfaction the existence, amount and terms of any such
Accounts Receivable or Contracts.

 

-29-



--------------------------------------------------------------------------------

(b) Upon the request of the Note Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Section 601 (i) or (ii) of the Indenture, if the Discharge of ABL Obligations
has occurred (and subject to any applicable Intercreditor Agreement), each
Grantor shall notify obligors on such Grantor’s Accounts Receivable constituting
Collateral and parties to such Grantor’s Contracts (in each case, to the extent
constituting Collateral) that such Accounts Receivable and such Contracts have
been assigned to the Note Collateral Agent, for the benefit of the Secured
Parties, and that payments in respect thereof shall be made directly to the Note
Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Note Collateral Agent or any other Secured Party shall have
any obligation or liability under any Account Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Note Collateral Agent or any other Secured Party of any payment
relating thereto, nor shall the Note Collateral Agent or any other Secured Party
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Account Receivable (or any agreement giving rise
thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Note Collateral Agent shall have given notice to the relevant Pledgor of the
Note Collateral Agent’s intent to exercise its corresponding rights pursuant to
subsection 6.3(b), each Pledgor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Stock (subject to the last two
sentences of subsection 5.3.1 of this Agreement) and all payments made in
respect of the Pledged Notes, and to exercise all voting and corporate rights
with respect to the Pledged Stock.

(b) If an Event of Default shall occur and be continuing and the Note Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant Pledgor or Pledgors, (i) the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant Pledgor in such
order as is provided in subsection 6.5, and (ii) any or all of the Pledged Stock
shall be registered in the name of the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, or the respective nominee of any thereof, as applicable, in
accordance with any applicable Intercreditor Agreement, and the Note Collateral
Agent or the applicable Collateral Representative, ABL Agent, Term Agent, First
Lien Note Agent, or any Additional Agent, or acting through its respective
nominee, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, may thereafter exercise (x) all voting, corporate and
other rights pertaining to such Pledged Stock at any meeting of shareholders of
the relevant Equity Issuer or Equity Issuers or otherwise and (y) any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such Pledged Stock as if it were the absolute owner
thereof (including, without

 

-30-



--------------------------------------------------------------------------------

limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Equity Issuer, or upon the
exercise by the relevant Pledgor or the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Note
Collateral Agent or the applicable Collateral Representative, ABL Agent, Term
Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, may
reasonably determine), all without liability (other than for its gross
negligence or willful misconduct) except to account for property actually
received by it, but the Note Collateral Agent or the applicable Collateral
Representative, ABL Agent, Term Agent, First Lien Note Agent, or any Additional
Agent, as applicable, shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Note Collateral Agent or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, shall not exercise any voting or other
consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in subsection 6.6 other than in
accordance with subsection 6.6.

(c) Each Pledgor hereby authorizes and instructs each Equity Issuer or maker of
any Pledged Securities pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Note Collateral Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Pledgor, and each Pledgor agrees that each Equity
Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Note Collateral Agent.

6.4 Proceeds To Be Turned Over to the Note Collateral Agent. In addition to the
rights of the Note Collateral Agent specified in subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, if an Event of Default
shall occur and be continuing, and the Note Collateral Agent shall have
instructed any Grantor to do so, all Proceeds of Security Collateral received by
such Grantor consisting of cash, checks and other Cash Equivalent items shall be
held by such Grantor in trust for the Note Collateral Agent and the other
Secured Parties hereto, the ABL Agent and the other ABL Secured Parties, the
Term Agent and the Term Secured Parties, any Additional Agent and the other
applicable Additional Secured Parties, the First Lien Note Agent and the First
Lien Noteholder Secured Parties or the applicable Collateral Representative, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Note Collateral Agent, or
the applicable Collateral Representative, ABL Agent, Term Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with the terms of
any applicable Intercreditor Agreement (or their respective agents appointed for
purposes of perfection), in the exact form received by such Grantor (duly
indorsed by such Grantor to the Note Collateral Agent, or the applicable
Collateral Representative, ABL Agent, Term Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, if required). All Proceeds of Security Collateral
received by the Note Collateral Agent hereunder shall be held by the Note
Collateral Agent in the relevant Collateral Proceeds Account maintained under
its sole dominion and control. All Proceeds of Security Collateral while held by
the Note Collateral Agent in such Collateral Proceeds Account (or by the
relevant Grantor in trust for the Note Collateral Agent and the other Secured
Parties) shall continue to be held as collateral security for all the
Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in subsection 6.5.

 

-31-



--------------------------------------------------------------------------------

6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Granting Party’s
Collateral (as defined in the Indenture) received by the Note Collateral Agent
(whether from the relevant Granting Party or otherwise) shall be held by the
Note Collateral Agent for the benefit of the Secured Parties as collateral
security for the Obligations of the relevant Granting Party (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the Note Collateral Agent, be applied by the Note Collateral Agent against the
Obligations of the relevant Granting Party then due and owing in the following
order of priority, subject to each applicable Intercreditor Agreement:

First: To the payment of all amounts due the Trustee under Section 707 of the
Indenture;

Second: To the payment of all amounts due the Note Collateral Agent under
Section 1510 of the Indenture;

Third: To the payment of the amounts then due and unpaid upon the other
Obligations of such Grantor ratably, without preference or priority of any kind,
according to the amounts due and payable on such Obligations; provided that any
such application of Proceeds shall be made on a pro rata basis as between and
among (i) the Holders and their respective successors and assigns and their
permitted transferees and endorsees and (ii) the Non-Indenture Secured Parties;
and

Fourth: to such Grantor.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Note Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code or any other applicable
law. Without limiting the generality of the foregoing, to the extent permitted
by applicable law, the Note Collateral Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Granting Party or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances, forthwith (subject to the
terms of any documentation governing any Special Purpose Financing, and subject
to each applicable Intercreditor Agreement) collect, receive, appropriate and
realize upon the Security Collateral, or any part thereof, and/or may forthwith,
subject to any existing reserved rights or licenses, sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the Security
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Note Collateral Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Note Collateral Agent or any other Secured
Party shall have the right, to the extent permitted by law, upon any such sale
or sales, to purchase the whole or any part of the Security Collateral so sold,
free of any right or equity of redemption in such Granting Party, which right or
equity is hereby waived and released. Each Granting Party further agrees, at the
Note Collateral Agent’s request (subject to the terms of any documentation
governing any Special Purpose Financing), to assemble the Security Collateral
and make it available to the Note Collateral Agent at places which the Note
Collateral Agent shall reasonably select, whether at

 

-32-



--------------------------------------------------------------------------------

such Granting Party’s premises or elsewhere. The Note Collateral Agent shall
apply the net proceeds of any action taken by it pursuant to this subsection
6.6, after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Security Collateral or in any way relating to the Security Collateral or the
rights of the Note Collateral Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations of the relevant Granting
Party then due and owing, in the order of priority specified in subsection 6.5
above, and only after such application and after the payment by the Note
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the Code, need the Note
Collateral Agent account for the surplus, if any, to such Granting Party. To the
extent permitted by applicable law, (i) such Granting Party waives all claims,
damages and demands it may acquire against the Note Collateral Agent or any
other Secured Party arising out of the repossession, retention or sale of the
Security Collateral, other than any such claims, damages and demands that may
arise from the gross negligence or willful misconduct of any of the Note
Collateral Agent or such other Secured Party, and (ii) if any notice of a
proposed sale or other disposition of Security Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

6.7 Registration Rights.

(a) If the Note Collateral Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to subsection 6.6, and if in the
reasonable opinion of the Note Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Equity Issuer thereof to
(i) execute and deliver, and use its reasonable best efforts to cause the
directors and officers of such Equity Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Note Collateral Agent, necessary or
advisable to register such Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its reasonable best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of not more than one year from the date of the
first public offering of such Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the reasonable opinion of the Note Collateral Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Such
Pledgor agrees to use its reasonable best efforts to cause such Equity Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
states and the District of Columbia that the Note Collateral Agent shall
reasonably designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) that will satisfy
the provisions of Section 11(a) of the Securities Act.

(b) Such Pledgor recognizes that the Note Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Note Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Equity Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Equity Issuer would agree to do so.

 

-33-



--------------------------------------------------------------------------------

(c) Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this subsection 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this subsection 6.7 will cause irreparable injury to the Note Collateral Agent
and the Secured Parties, that the Note Collateral Agent and the Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this subsection 6.7 shall be
specifically enforceable against such Pledgor, and, to the extent permitted by
applicable law, such Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred or is continuing under the
Indenture.

6.8 Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Notes and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the Note Collateral Agent or
any other Secured Party to collect such deficiency.

SECTION 7 THE NOTE COLLATERAL AGENT

7.1 Note Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Granting Party hereby irrevocably constitutes and appoints the Note
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Granting Party and in the
name of such Granting Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be reasonably necessary
or desirable to accomplish the purposes of this Agreement to the extent
permitted by applicable law, provided that the Note Collateral Agent agrees not
to exercise such power except upon the occurrence and during the continuance of
any Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement. Without limiting the generality of the foregoing, at
any time when an Event of Default has occurred and is continuing (in each case
to the extent permitted by applicable law) and subject to each applicable
Intercreditor Agreement, (x) each Pledgor hereby gives the Note Collateral Agent
the power and right, on behalf of such Pledgor, without notice or assent by such
Pledgor, to execute, in connection with any sale provided for in subsection 6.6
or 6.7, any indorsements, assessments or other instruments of conveyance or
transfer with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor
hereby gives the Note Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

(i) subject to the terms of any documentation governing any Special Purpose
Financing, in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Security
Collateral of such Grantor and file any claim or take any other action or
institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the Note Collateral Agent for the purpose of collecting any and
all such moneys due under any Account Receivable of such Grantor that
constitutes Collateral or with respect to any other Collateral of such Grantor
whenever payable;

 

-34-



--------------------------------------------------------------------------------

(ii) in the case of any Copyright, Patent, or Trademark constituting Collateral
of such Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the Note Collateral Agent may reasonably request to such
Grantor to evidence the Note Collateral Agent’s and the Secured Parties’
security interest in such Copyright, Patent, or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Note Documents, levied or placed on the Security
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

(iv) subject to the terms of any documentation governing any Special Purpose
Financing, (A) direct any party liable for any payment under any of the Security
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Note Collateral Agent or as the Note
Collateral Agent shall direct; (B) ask or demand for, collect, receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Security Collateral
of such Grantor; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Security Collateral of such Grantor; (D) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Grantor or any portion
thereof and to enforce any other right in respect of any Security Collateral of
such Grantor; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral of such Grantor; (F) settle, compromise
or adjust any such suit, action or proceeding described in clause (E) above and,
in connection therewith, to give such discharges or releases as the Note
Collateral Agent may deem appropriate; (G) subject to any existing reserved
rights or licenses, assign any Copyright, Patent or Trademark constituting
Collateral of such Grantor (along with the goodwill of the business to which any
such Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Note Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Security Collateral
of such Grantor as fully and completely as though the Note Collateral Agent were
the absolute owner thereof for all purposes, and do, at the Note Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Note Collateral Agent deems necessary to protect,
preserve or realize upon the Security Collateral of such Grantor and the Note
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

(b) The reasonable expenses of the Note Collateral Agent incurred in connection
with actions undertaken as provided in this subsection 7.1 shall be payable by
such Granting Party to the Note Collateral Agent on demand in accordance with
the Indenture.

(c) Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.

 

-35-



--------------------------------------------------------------------------------

7.2 Duty of Note Collateral Agent. The Note Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Note Collateral Agent deals
with similar property for its own account. None of the Note Collateral Agent,
any other Secured Party or any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Security Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Security Collateral
upon the request of any Granting Party or any other Person or, except as
otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof. The powers conferred on the Note
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Note Collateral Agent’s and the other Secured Parties’ interests in the
Security Collateral and shall not impose any duty upon the Note Collateral Agent
or any other Secured Party to exercise any such powers. The Note Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Granting Party for any act or failure to act hereunder,
except as otherwise provided herein or for their own gross negligence or willful
misconduct.

7.3 Financing Statements. Pursuant to any applicable law, each Granting Party
authorizes the Note Collateral Agent to file or record financing statements and
other filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Note Collateral Agent reasonably
determines appropriate to perfect the security interests of the Note Collateral
Agent under this Agreement. Each Granting Party authorizes the Note Collateral
Agent to use any collateral description reasonably determined by the Note
Collateral Agent, including the collateral description “all personal property”
or “all assets” in any such financing statements. The Note Collateral Agent
agrees to notify the relevant Granting Party of any financing or continuation
statement filed by it; provided that any failure to give such notice shall not
affect the validity or effectiveness of any such filing.

7.4 Authority of Note Collateral Agent. Each Granting Party acknowledges that
the rights and responsibilities of the Note Collateral Agent under this
Agreement with respect to any action taken by the Note Collateral Agent or the
exercise or non-exercise by the Note Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Note Collateral Agent and
the Secured Parties, be governed by the Indenture and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Note Collateral Agent and the Granting Parties the Note Collateral Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Granting
Party shall be under any obligation, or entitlement, to make any inquiry
respecting such authority. The Note Collateral Agent shall have the benefit of
the rights, privileges and immunities contained in Section 1509 of the
Indenture.

7.5 Note Collateral Agent as Bailee for the Grantors. In the event that at any
time, any Capital Stock or Intercompany Notes owned by any Grantor and held by
the Note Collateral Agent constitute Excluded Assets or Excluded Subsidiary
Securities (including any such Capital Stock or Intercompany Notes constituting
Pledged Securities at the time of delivery to the Note Collateral Agent that
later become Excluded Assets or Excluded Subsidiary Securities), and for so long
as they constitute Excluded

 

-36-



--------------------------------------------------------------------------------

Assets or Excluded Subsidiary Securities, any such Capital Stock or Intercompany
Notes in the possession of the Note Collateral Agent, shall be held by the Note
Collateral Agent solely as bailee and in trust for the applicable Grantor and
such Pledged Securities will not be subject to subsections 3.1 and 3.2 or any
Lien or security interest created pursuant thereto. The Note Collateral Agent,
at the request of the applicable Grantor, shall promptly return to such Grantor
any Capital Stock or Intercompany Notes held by the Note Collateral Agent
constituting Excluded Assets or Excluded Subsidiary Securities.

SECTION 8 NON-INDENTURE SECURED PARTIES

8.1 Rights to Collateral.

(a) The Non-Indenture Secured Parties shall not have any right whatsoever to do
any of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Indenture), or to direct the Note Collateral Agent to do the same,
including, without limitation, the right to (A) enforce any Liens or sell or
otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Grantor under this
Agreement or release any Collateral from the Liens of any Note Security Document
or consent to or otherwise approve any such release; (ii) demand, accept or
obtain any Lien on any Collateral (except for Liens arising under, and subject
to the terms of, the Note Security Documents); (iii) vote in any Bankruptcy Case
or similar proceeding in respect of the Company or any of its Subsidiaries (any
such proceeding, for purposes of this clause (a), a “Bankruptcy”) with respect
to, or take any other actions concerning the Collateral; (iv) receive any
proceeds from any sale, transfer or other disposition of any of the Collateral
(except in accordance with the Note Security Documents); (v) oppose any sale,
transfer or other disposition of the Collateral; (vi) object to any
debtor-in-possession financing in any Bankruptcy which is provided by one or
more Holders among others (including on a priming basis under Section 364(d) of
the Bankruptcy Code); (vii) object to the use of cash collateral in respect of
the Collateral in any Bankruptcy; or (viii) seek, or object to any Indenture
Secured Party seeking on an equal and ratable basis, any adequate protection or
relief from the automatic stay with respect to the Collateral in any Bankruptcy.

(b) Each Non-Indenture Secured Party, by its acceptance of the benefits of this
Agreement and the other Note Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Note Collateral Agent
and the Holders, with the consent of the Note Collateral Agent, may enforce the
provisions of the Note Security Documents and exercise remedies thereunder and
under any other Note Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment. Such exercise and enforcement shall
include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction. The Non-Indenture Secured
Parties by their acceptance of the benefits of this Agreement and the other Note
Security Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral. Whether or not a Bankruptcy Case has been commenced, the
Non-Indenture Secured Parties shall be deemed to have consented to any sale or
other disposition of any property, business or assets of the Company or any of
its Subsidiaries and the release of any or all of the Collateral from the Liens
of any Note Security Document in connection therewith.

 

-37-



--------------------------------------------------------------------------------

(c) Notwithstanding any provision of this subsection 8.1, the Non-Indenture
Secured Parties shall be entitled, subject to each applicable Intercreditor
Agreement, to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings (A) in order to
prevent any Person from seeking to foreclose on the Collateral or supersede the
Non-Indenture Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Indenture Secured
Parties. Each Non-Indenture Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Note Collateral Agent to enter into
each Intercreditor Agreement on its behalf.

(d) Each Non-Indenture Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Note Collateral Agent, the Trustee and the Holders
may deal with the Collateral, including any exchange, taking or release of
Collateral, may change or increase the amount of the Company Obligations and/or
the Grantor Obligations, and may release any Grantor from its Obligations
hereunder, all without any liability or obligation (except as may be otherwise
expressly provided herein) to the Non-Indenture Secured Parties. The Note
Collateral Agent shall not be required to provide any notice of any event that
the Note Collateral Agent may be aware of, or any action taken by the Note
Collateral Agent, to any Non-Indenture Secured Party.

8.2 Appointment of Agent. Each Non-Indenture Secured Party, by its acceptance of
the benefits of this Agreement and the other Note Security Documents, shall be
deemed irrevocably to make, constitute and appoint the Note Collateral Agent, as
agent under the Indenture (and all officers, employees or agents designated by
the Note Collateral Agent) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the Note Collateral Agent shall have the
right, with power of substitution for the Non-Indenture Secured Parties and in
each such Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral. It is understood and agreed that the appointment
of the Note Collateral Agent as the agent and attorney-in-fact of the
Non-Indenture Secured Parties for the purposes set forth herein is coupled with
an interest and is irrevocable.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Indenture
Secured Party waives any claim it might have against the Note Collateral Agent,
the Trustee or the Holders with respect to, or arising out of, any action or
failure to act or any error of judgment, negligence, or mistake or oversight
whatsoever on the part of the Note Collateral Agent, the Trustee or the Holders
or their respective directors, officers, employees or agents with respect to any
exercise of rights or remedies under the Note Documents or any transaction
relating to the Collateral (including, without limitation, any such exercise
described in subsection 8.1(b) above), except for any such action or failure to
act which constitutes willful misconduct or gross negligence of such Person.
None of the Note Collateral Agent, the Trustee or any Holder or any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Company any Subsidiary of the Company, any
Non-Indenture Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act which constitutes willful
misconduct or gross negligence of such Person. The Note Collateral Agent shall
not be subject to any fiduciary or other implied duties of any kind or nature to
the Non-Indenture Secured Parties, regardless of whether an Event of Default has
occurred or is continuing.

 

-38-



--------------------------------------------------------------------------------

8.4 Designation of Non-Indenture Secured Parties. The Company may from time to
time designate a Person as a “Note Bank Products Provider”, a “Note Hedging
Provider” or a “Management Credit Provider” hereunder by delivering to the Note
Collateral Agent a Non-Indenture Secured Party Designation (in substantially the
form attached as Annex 4 hereto) executed by the Company and such Note Bank
Products Provider, Note Hedging Provider or Management Credit Provider.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Granting Party and the Note Collateral
Agent, subject to Article IX of the Indenture. In addition, if separately agreed
in writing between the Company and any Non-Indenture Secured Party (and such
Non-Indenture Secured Party has been designated in writing by the Company to the
Note Collateral Agent for purposes of this sentence, for so long as so
designated), no such amendment, modification or waiver shall amend, modify or
waive subsection 6.5 (or the definition of “Non-Indenture Secured Party” or
“Secured Party” to the extent relating thereto) if such amendment, modification
or waiver would directly and adversely affect such Non-Indenture Secured Party
without the written consent of such Non-Indenture Secured Party. For the
avoidance of doubt, it is understood and agreed that any amendment, amendment
and restatement, waiver, supplement or other modification of or to any
Intercreditor Agreement that would have the effect, directly or indirectly,
through any reference herein to any Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Agreement, or any
term or provision hereof, or any right or obligation of any Granting Party
hereunder or in respect hereof, shall not be given such effect except pursuant
to a written instrument executed by each affected Granting Party and the Note
Collateral Agent in accordance with this subsection 9.1. In addition, the
Indenture, the other Note Documents, the Base Intercreditor Agreement and the
Note Collateral Intercreditor Agreement may be amended in accordance with the
terms thereof.

9.2 Notices. All notices, requests and demands to or upon the Note Collateral
Agent or any Granting Party hereunder shall be effected in the manner provided
for in Section 109 of the Indenture; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1, unless and until such Grantor shall change such
address by notice to the Note Collateral Agent given in accordance with
Section 109 of the Indenture.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Note
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to subsection 9.1 hereof or Article IX of the
Indenture), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Note Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Note Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Note Collateral Agent or such other Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

-39-



--------------------------------------------------------------------------------

9.4 [Reserved.]

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Granting Parties, the Note Collateral Agent and the
Secured Parties and their respective successors and assigns.

9.6 [Reserved.]

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10 Integration. This Agreement and the other Note Documents represent the
entire agreement of the Granting Parties, the Note Collateral Agent and the
other Secured Parties with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Granting
Parties, the Note Collateral Agent or any other Secured Party relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Note Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

-40-



--------------------------------------------------------------------------------

9.12 Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally agrees to submit to the jurisdiction of any United States
federal or state court located in the borough of Manhattan, in the city of New
York in any action or proceeding arising out of or relating to this Agreement.

9.13 Acknowledgments. Each Granting Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Note Documents to which it is a party;

(b) none of the Note Collateral Agent or any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Note Documents, and the
relationship between the Grantors, on the one hand, and the Note Collateral
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Note Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.15 Additional Granting Parties. Each new Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 414 of the
Indenture shall become a Granting Party for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in
substantially the form of Annex 2 hereto. Each existing Granting Party that is
required to become a Pledgor with respect to Capital Stock of any new Subsidiary
of the Company pursuant to Section 1503 of the Indenture shall become a Pledgor
with respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement in substantially the form of Annex 3 hereto.

9.16 Releases.

(a) The Collateral shall be released from the Lien and security interest created
by this Agreement, all without delivery of any instrument or performance of any
act by any party, at any time or from time to time in accordance with the
provisions of Section 1502 of the Indenture. Upon such release, all rights in
the Collateral so released shall revert to the Company and the Grantors.

(b) The Note Collateral Agent and, if necessary, the Trustee shall, at the
Company’s expense, execute, deliver or acknowledge such instruments or releases
to evidence and shall do or cause to be done all other acts reasonably necessary
to effect, in each case as soon as is reasonably practicable, the release of any
Collateral permitted to be released pursuant to the Indenture. Neither the
Trustee nor the Note Collateral Agent shall be liable for any such release
undertaken in good faith and in the absence of negligence or willful misconduct.

(c) So long as no Event of Default has occurred and is continuing, the Note
Collateral Agent shall at the direction of any applicable Grantor return to such
Grantor any proceeds or other property received by it during any Event of
Default pursuant to either Section 5.3.1 or 6.4 and not otherwise applied in
accordance with subsection 6.5.

 

-41-



--------------------------------------------------------------------------------

9.17 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Note
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as collateral security for the Obligations and that
this subsection 9.17 is intended to be the certificate of exemption from New
York stock transfer taxes for the purposes of complying with Section 270.5(b) of
the Tax Law of the State of New York.

[Remainder of page left blank intentionally; signature pages follow.]

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

HD SUPPLY, INC. By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Senior Vice President, Strategic Business
Development

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

BRAFASCO HOLDINGS II, INC.

BRAFASCO HOLDINGS, INC.

COX LUMBER CO.

CREATIVE TOUCH INTERIORS, INC.

HD SUPPLY CONSTRUCTION SUPPLY GROUP, INC.

HD SUPPLY FACILITIES MAINTENANCE GROUP, INC.

HD SUPPLY FASTENERS & TOOLS, INC.

HD SUPPLY GP & MANAGEMENT, INC.

HD SUPPLY MANAGEMENT, INC.

HD SUPPLY UTILITIES GROUP, INC.

HD SUPPLY WATERWORKS GROUP, INC.

HSI IP, INC.

SUNBELT SUPPLY CANADA, INC.

WHITE CAP CONSTRUCTION SUPPLY, INC.

By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

HD BUILDER SOLUTIONS GROUP, LLC By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

HD SUPPLY DISTRIBUTION SERVICES, LLC By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

HD SUPPLY REPAIR & REMODEL, LLC By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

WILLIAMS BROS. LUMBER COMPANY, LLC By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

HD SUPPLY CONSTRUCTION SUPPLY, LTD. By: HD Supply GP & Management, Inc., its
general partner By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

HD SUPPLY ELECTRICAL, LTD. By: HD Supply GP & Management, Inc., its general
partner By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

HD SUPPLY FACILITIES MAINTENANCE, LTD. By: HD Supply GP & Management, Inc., its
general partner By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

HD SUPPLY HOLDINGS, LLC By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

HD SUPPLY UTILITIES, LTD. By: HD Supply GP & Management, Inc., its general
partner By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

HD SUPPLY WATERWORKS, LTD. By: HD Supply GP & Management, Inc., its general
partner By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

MADISON CORNER, LLC By: Cox Lumber Co., its managing member By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

PARK-EMP, LLC By: Cox Lumber Co., its managing member By:  

/s/ Vidya Chauhan

   Name:   Vidya Chauhan    Title:   Vice President

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

HD SUPPLY SUPPORT SERVICES, INC. By:  

/s/ Katherine Boelte

   Name:   Katherine Boelte    Title:   Vice President

 

PROVALUE, LLC By: HD Supply Support Services, Inc., its managing member By:  

/s/ Katherine Boelte

   Name:   Katherine Boelte    Title:   Vice President

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

HDS IP HOLDING, LLC By:  

/s/ Ricardo Nunez

   Name:   Ricardo Nunez    Title:   Vice President

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

HD SUPPLY DISTRIBUTION SERVICES, LLC By: HD SUPPLY GP & MANAGEMENT, INC., as
Manager By:  

/s/ Ricardo Nunez

Name:   Ricardo Nunez Title:   Secretary



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of

the date hereof by:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Note Collateral Agent By:  

/s/ Timothy Mowdy

  Name:   Timothy Mowdy   Title:   Vice President

 

[Signature Page to Second Priority Note Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULES

to

COLLATERAL AGREEMENT

made by

HD SUPPLY, INC.,

and certain of its Subsidiaries,

in favor of

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Note Collateral Agent,

Dated as of April 12, 2012



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GRANTORS

Notices, requests or demands to or upon any Grantor under the Collateral
Agreement shall be made to such Grantor as follows:

Any of:

Brafasco Holdings II, Inc.

Brafasco Holdings, Inc.

Cox Lumber Co.

Creative Touch Interiors, Inc.

HD Builder Solutions Group, LLC

HD Supply Construction Supply Group, Inc.

HD Supply Construction Supply, Ltd.

HD Supply Distribution Services, LLC

HD Supply Electrical, Ltd.

HD Supply Facilities Maintenance Group, Inc.

HD Supply Facilities Maintenance, Ltd.

HD Supply Fasteners & Tools, Inc.

HD Supply GP & Management, Inc.

HD Supply Holdings, LLC

HD Supply Management, Inc.

HD Supply Repair & Remodel, LLC

HD Supply Support Services, Inc.

HD Supply Utilities Group, Inc.

HD Supply Utilities, Ltd.

HD Supply Waterworks Group, Inc.

HD Supply Waterworks, Ltd.

HDS IP Holding, LLC

HSI IP, Inc.

Madison Corner, LLC

Park-Emp, LLC

ProValue, LLC

Sunbelt Supply Canada, Inc.

White Cap Construction Supply, Inc.

Williams Bros. Lumber Company, LLC

3100 Cumberland Boulevard,

Suite 1700

Atlanta, GA, 30339

Attention: Ricardo Nunez

Telephone: (770) 852-9321

 

53



--------------------------------------------------------------------------------

HDS IP Holding, LLC

101 Convention Center Drive, Suite 850

Las Vegas, NV 89109

Attention: Ricardo Nunez

Telephone: (770) 852-9321

with copies to

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Steven J. Slutzky, Esq. and Paul D. Brusiloff, Esq.

Facsimile: (212) 909-6836

Telephone: (212) 909-6000

 

54



--------------------------------------------------------------------------------

Schedule 2

PLEDGED SECURITIES

Pledged Stock:

 

Pledgor

  

Issuer

  

Class of Stock or Interests

   Par
Value      Certificate
No(s).    Number of
Shares or
Interests
Pledged      % of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged  

HD Supply, Inc.

  

Pro Canadian Holdings I, ULC

  

Common

     No par       5      650         65 % 

HD Supply Holdings, LLC

  

Brafasco Holdings II, Inc.

  

Class A Common

   $ 0.01       6      6,667         100 %       

Series A Preferred

   $ 0.01       10      3,867      

Brafasco Holdings II, Inc.

  

Brafasco Holdings, Inc.

  

Common

   $ 0.01       3      1,000         100 % 

Williams Bros. Lumber Co., LLC

  

Cox Lumber Co.

  

Common

   $ 0.01       185      180,000         99.99 %       

Common

   $ 0.01       186      1         0.000006 % 

HD Builder Solutions Group, LLC

  

Creative Touch Interiors, Inc. f/k/a Floors, Inc.

  

Common (voting shares)

     No par       21      490         100 %       

Common (non-voting shares)

     No par       22      510      

HD Supply Holdings, LLC

  

HD Supply Construction Supply Group, Inc.

  

Common

   $ 0.01       3      100         100 % 

Brafasco Holdings II, Inc.

  

HD Supply Fasteners & Tools, Inc.

  

Common

   $ 1.00       44      23,350         100 % 

HD Supply Holdings, LLC

  

HD Supply GP & Management, Inc.

  

Common

     No par       5      1,000         100 % 

HD Supply Holdings, LLC

  

HD Supply International Holdings, Inc.

  

Common

   $ 0.01       1      650         65 % 

HD Supply Holdings, LLC

  

HD Supply Management, Inc.

  

Common

   $ 0.01       3      1,000         100 % 

HD Supply Holdings, LLC

  

HD Supply Facilities Maintenance Group, Inc.

  

Common

     No par       4      100         100 % 

 

55



--------------------------------------------------------------------------------

Pledgor

  

Issuer

  

Class of Stock or Interests

   Par
Value      Certificate
No(s).    Number of
Shares or
Interests
Pledged      % of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged  

HD Builder Solutions Group, LLC

  

HD Supply Support Services, Inc.

  

Class A Voting Common Stock

   $ 1.00       69      1,000         9.09 %       

Class B Non-Voting Common

   $ 1.00       77      2,180         2.00 % 

HD Supply Distribution Services, LLC

     

Class A Voting Common Stock

   $ 1.00       70      1,000         9.09 %       

Class B Non-Voting Common

   $ 1.00       78      1,000         0.92 % 

HD Supply Fasteners & Tools, Inc.

     

Class A Voting Common Stock

   $ 1.00       71      1,000         9.09 %       

Class B Non-Voting Common

   $ 1.00       79      1,000         0.92 % 

HD Supply Repair & Remodel, LLC

     

Class A Voting Common Stock

   $ 1.00       72      1,000         9.09 %       

Class B Non-Voting Common

   $ 1.00       80      1,160         1.07 % 

HD Supply GP & Management, Inc.

     

Class A Voting Common Stock

   $ 1.00       73      70         0.64 %       

Class B Non-Voting Common

   $ 1.00       81      1,033.100         0.95 % 

HD Supply Holdings, LLC

     

Class A Voting Common Stock

   $ 1.00       74      4,583.20         41.66 %       

Class B Non-Voting Common

   $ 1.00       82      69,367.622         63.84 % 

White Cap Construction Supply, Inc.

     

Class A Voting Common Stock

   $ 1.00       75      880.60         8.01 %       

Class B Non-Voting Common

   $ 1.00       83      14,186.466         13.06 % 

HD Supply Construction Supply Group, Inc.

     

Class A Voting Common Stock

   $ 1.00       76      12         0.11 %       

Class B Non-Voting Common

   $ 1.00       84      193.320         0.18 % 

HD Supply Facilities Maintenance Group, Inc.

     

Class A Voting Common Stock

   $ 1.00       77      286.10         2.60 %       

Class B Non-Voting Common

   $ 1.00       85      4,062.620         3.74 % 

HD Supply Facilities Maintenance Group, Inc.

     

Class A Voting Common Stock

   $ 1.00       81      264.20         2.40 % 

 

56



--------------------------------------------------------------------------------

Pledgor

  

Issuer

  

Class of Stock or Interests

   Par
Value      Certificate
No(s).    Number of
Shares or
Interests
Pledged      % of All Issued
Capital or
Other Equity
Interests of
Issuer Pledged        

Class B Non-Voting Common

   $ 1.00       89      9,809.746         9.03 % 

HD Supply Utilities Group, Inc.

     

Class A Voting Common Stock

   $ 1.00       79      434.90         3.96 %       

Class B Non-Voting Common

   $ 1.00       87      1,974.446         1.82 % 

HD Supply Waterworks Group, Inc.

     

Class A Voting Common Stock

   $ 1.00       80      469         4.26 %       

Class B Non-Voting Common

   $ 1.00       88      2,682.680         2.47 % 

HD Supply Holdings, LLC

  

HD Supply Utilities Group, Inc.

  

Common

   $ .01            163,056.6         100 % 

HD Supply Holdings, LLC

  

HD Supply Waterworks Group, Inc.

  

Common

     No par       2      100         100 % 

HD Supply Holdings, LLC

  

HSI IP, Inc.

  

Authorized Capital

   $ 1.00       6      1,000         100 % 

HD Supply Holdings, LLC

  

Sunbelt Supply Canada, Inc.

  

Common

   $ .01       2      500         100 % 

HD Supply Construction Supply Group, Inc.

  

White Cap Construction Supply, Inc.

  

Common

   $ 0.01       12      100         100 % 

Pledged Notes:

 

Pledgor

  

Issuer

   Value      Issue Date    Maturity Date

HD Supply Construction Supply, Ltd.

  

HD Supply Holdings, LLC

   $ 30,745,000.00       2/3/2008    2/3/2013

HD Supply Construction Supply, Ltd.

  

HD Supply Holdings, LLC

   $ 281,645,000.00       2/3/2008    2/3/2013

HD Supply Electrical, Ltd.

  

HD Supply Holdings, LLC

   $ 123,655,000.00       2/3/2008    2/3/2013

HD Supply Facilities Maintenance, Ltd.

  

HD Supply Holdings, LLC

   $ 196,517,000.00       2/3/2008    2/3/2013

HD Supply Facilities Maintenance, Ltd.

  

HD Supply Holdings, LLC

   $ 483,583,000.00       2/3/2008    2/3/2013

HD Supply Utilities, Ltd.

  

HD Supply Holdings, LLC

   $ 176,972,000.00       2/3/2008    2/3/2013

HD Supply Utilities, Ltd.

  

HD Supply Holdings, LLC

   $ 138,673,000.00       2/3/2008    2/3/2013

HD Supply Waterworks, Ltd.

  

HD Supply Holdings, LLC

   $ 829,787,000.00       2/3/2008    2/3/2013

 

57



--------------------------------------------------------------------------------

Schedule 3

PERFECTION MATTERS

Intellectual Property Filings

United States Patent and Trademark Office (“USPTO”)

Second Lien Secured Note Notice and Confirmation of Grant of Security Interest
in Trademarks, dated as of April 12, 2012, made by the signatories thereto in
favor of Wilmington Trust, National Association, as trustee and note collateral
agent, to be filed with the Trademark Division of the United States Patent and
Trademark Office.

United States Copyright Office (“USCO”)

Second Lien Secured Note Grant of Security Interest in Copyrights, dated as of
April 12, 2012, made by the signatories thereto in favor of Wilmington Trust,
National Association, as trustee and note collateral agent, to be filed with the
United States Copyright Office.

Existing Security Interests

UCC Filings

The following financing statements, in the form attached hereto as Exhibit A to
this Schedule 3:

 

58



--------------------------------------------------------------------------------

Exhibit A to Schedule 3

Form of UCC-1 Financing Statements attached

 

59



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

 

Legal Name

  

Jurisdiction of Organization

HD Supply, Inc.    Delaware Brafasco Holdings II, Inc.    Delaware Brafasco
Holdings, Inc.    Delaware HD Builder Solutions Group, LLC    Delaware HD Supply
Construction Supply Group, Inc.    Delaware HD Supply Distribution Services, LLC
   Delaware HD Supply Facilities Maintenance Group, Inc.    Delaware HD Supply
GP & Management, Inc.    Delaware HD Supply Repair & Remodel, LLC    Delaware HD
Supply Support Services, Inc.    Delaware HD Supply Utilities Group, Inc.   
Delaware HD Supply Waterworks Group, Inc.    Delaware HSI IP, Inc.    Delaware
ProValue, LLC    Delaware Sunbelt Supply Canada, Inc.    Delaware White Cap
Construction Supply, Inc.    Delaware Williams Bros. Lumber Company, LLC   
Delaware Cox Lumber Co.    Florida HD Supply Construction Supply, Ltd.   
Florida HD Supply Electrical, Ltd.    Florida HD Supply Facilities Maintenance,
Ltd.    Florida HD Supply Holdings, LLC    Florida HD Supply Management, Inc.   
Florida HD Supply Utilities, Ltd.    Florida HD Supply Waterworks, Ltd.   
Florida Madison Corner, LLC    Florida Park-Emp, LLC    Florida Creative Touch
Interiors, Inc.    Maryland HD Supply Fasteners & Tools, Inc.    Michigan HDS IP
Holding, LLC    Nevada

 

60



--------------------------------------------------------------------------------

Schedule 5

INTELLECTUAL PROPERTY

Patents

None.

 

61



--------------------------------------------------------------------------------

Copyright Licenses

The Grantors are parties to material software licenses acquired in the ordinary
course of business that are not set forth herein.

Copyrights

Creative Touch Interiors, Inc.

 

Title

   Registration No.    Registration
Date

NL-16

   VA 1-048-833    3/27/2000

HDS IP Holding, LLC

 

Title

   Registration No.    Registration
Date

Powerscope

   TX 7-364-190    3/5/2009

WaterCity

   VA 1-708-882    8/5/2008

Williams Bros. Lumber Company, LLC

 

Title

   Registration No.    Registration
Date

Architectural millwork sales catalog

   TX 3-036-953    3/5/1991

 

62



--------------------------------------------------------------------------------

Trademark License

Settlement and License Agreement, dated December 1, 1999, between World
Triathlon Corporation and Crown Bolt, Inc.

Trademarks

HD Supply Repair & Remodel, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

CW CONTRACTORS’ WAREHOUSE and Design

   Registered    RN: 1,753,027    2/16/1993

Creative Touch Interiors, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

CTE CREATIVE TOUCH EXTERIORS and Design

   Registered    RN: 2,991,212    9/6/2005

CTI CREATIVE TOUCH INTERIORS and Design

   Registered    RN: 2,988,553    8/30/2005

CTM CREATIVE TOUCH MAINTENANCE

   Registered    RN: 2,988,552    8/30/2005

HD Supply Facilities Maintenance Ltd.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

MAINTENANCE WAREHOUSE

   Registered    RN: 3,563,112    1/20/2009

HDS IP Holding, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

ALWAYS ON THE JOB

   Registered    RN: 4,079,895    1/3/2012

AQUAGUARD

   Registered    RN: 0,720,199    8/22/1961

AQUATRAC

   Registered    RN: 2,945,650    5/3/2005

BEST BUSINESS ELECTRONIC SOLUTION TECHNOLOGIES (stylized)

   Registered    RN: 3,611,013    4/28/2009

BRIGADE (Multistar stylization)

   Registered    RN: 3,845,600    9/7/2010

BRIGADE (Multistar stylization)

   Registered    RN: 3,928,403    3/8/2011

BRIGADE (star stylization)

   Registered    RN: 3,865,925    10/19/2010

CLEARCAN

   Registered    RN: 2,887,975    9/21/2004

 

63



--------------------------------------------------------------------------------

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

COREPRO

   Registered    RN: 2,426,425    2/6/2001

COTTON BAY

   Registered    RN: 3,627,904    5/26/2009

COTTON BAY

   Registered    RN: 3,679,770    9/8/2009

CROWN BOLT

   Registered    RN: 1,644,947    5/21/1991

HD SUPPLY

   Registered    RN: 3,559,162    1/6/2009

HD SUPPLY FIRE PROTECTION (stylized)

   Registered    RN: 3,671,809    8/25/2009

HD SUPPLY (logo)

   Registered    RN: 3,454,324    6/24/2008

HD SUPPLY (logo)

   Registered    RN: 3,550,632    12/23/2008

HD SUPPLY WATERWORKS (stylized)

   Registered    RN: 3,468,515    7/15/2008

HOME IMPROVEMENT PRODUCTS DIRECT (stylized)

   Registered    RN: 3,478,426    7/29/2008

HOUSE-MATES HARDWARE

   Registered    RN: 2,286,367    10/12/1999

I (stylized)

   Registered    RN: 3,679,438    9/8/2009

IDEALLYGREEN

   Registered    RN: 3,523,340    10/28/2008

Design only

   Registered    RN: 2,621,865    9/17/2002

Design only

   Registered    RN: 2,779,848    11/4/2003

LOCAL SERVICE NATIONWIDE

   Registered    RN: 3,665,886    8/11/2009

PERFECT SEAL

   Registered    RN: 4,001,186    7/26/2011

POWERSCOPE

   Registered    RN: 3,461,922    7/8/2008

SEASONS (stylized)

   Registered    RN: 3,835,518    8/17/2010

SEASONS GOLD (stylized)

   Registered    RN: 3,850,430    9/21/2010

SHIELD SECURITY

   Registered    RN: 2,949,257    5/10/2005

TOTAL CHOICE ADVANTAGE PROGRAM

   Registered    RN: 3,911,575    1/25/2011

VISTRA

   Registered    RN: 3,895,271    12/21/2010

WE GOT IT YOU GET IT AND YOU’RE GONE

   Registered    RN: 3,632,249    6/2/2009

USA BLUEBOOK and Design

   Registered    RN: 2,266,004    8/3/1999

USABLUEBOOK

   Registered    RN: 2,236,393    4/6/1999

USABLUEBUCKS

   Registered    RN: 3,224,814    4/3/2007

UTILITY SUPPLY OF AMERICA

   Registered    RN: 2,252,348    6/15/1999

HSI IP, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

ASPEN

   Registered    RN: 2,455,675    5/29/2001

BAJA

   Registered    RN: 2,243,286    5/4/1999

 

64



--------------------------------------------------------------------------------

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

BRIGHTON

   Registered    RN: 3,086,948    5/2/2006

CHAMPION

   Registered    RN: 2,995,438    9/13/2005

CHAMPION METALS

   Registered    RN: 2,948,182    5/10/2005

CHAMPION PLUS

   Registered    RN: 2,944,121    4/26/2005

CHAMPION VINYL

   Registered    RN: 2,944,120    4/26/2005

CHAMPION WINDOW COVERINGS (stylized)

   Registered    RN: 3,535,469    11/18/2008

DUROGUARD

   Pending    SN: 77/841,144    10/5/2009

ELASCO

   Registered    RN: 1,818,239    1/25/1994

ELASCO (stylized)

   Registered    RN: 1,843,279    7/5/1994

EWARDS

   Registered    RN: 2,983,752    8/9/2005

H (and design w/shield)

   Registered    RN: 1,078,126    11/22/1977

HUGHES

   Registered    RN: 2,288,983    10/26/1999

HUGHES EWARDS

   Registered    RN: 3,004,848    10/4/2005

MARDEN SUSCO

   Registered    RN: 2,991,505    9/6/2005

MINALOY

   Registered    RN: 1,033,014    2/10/1976

MINE TUFF

   Registered    RN: 1,381,417    2/4/1986

PROFESSIONAL QUALITY. EXCEPTIONAL VALUE.

   Registered    RN: 3,288,848    9/4/2007

PROVALUE

   Registered    RN: 2,863,412    7/13/2004

RIO

   Registered    RN: 1,929,737    10/24/1995

SOLUTIONS. SUPPLY. SERVICE.

   Registered    RN: 3,054,307    1/31/2006

SOME YOU SEE SOME YOU DON’T

   Registered    RN: 2,597,962    7/23/2002

TERMINATOR

   Registered    RN: 2,729,726    6/24/2003

THE PRODUCTS YOU WANT! THE SERVICE YOU DESERVE!

   Registered    RN: 2,514,480    12/4/2001

THE SOURCE

   Registered    RN: 2,360,623    6/20/2000

HD Supply Support Services, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

HD SUPPLY SUPPORT SERVICES, INC.

   Registered    RN: 3,835,928    8/17/2010

ProValue, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

PROVALUE

   Registered    RN: 3,545,345    12/9/2008

 

65



--------------------------------------------------------------------------------

White Cap Construction Supply, Inc.

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

BLACK MARLIN

   Registered    RN: 3,299,068    9/25/2007

CONTRACTOR TRADER

   Registered    RN: 2,997,227    9/20/2005

PANEL-PRO

   Registered    RN: 2,966,934    7/12/2005

PANEL-PRO TILT-UP ESTIMATING SOFTWARE

   Registered    RN: 2,901,054    11/9/2004

PANEL-TRAK

   Registered    RN: 2,987,418    8/23/2005

WC and Design

   Registered    RN: 2,385,183    9/12/2000

WC PHENOLOIC PLY (stylized)

   Registered    RN: 3,416,045    4/22/2008

WCFP WHITE CAP FORMING PANEL (stylized)

   Registered    RN: 3,416,044    4/22/2008

WHITE CAP

   Registered    RN: 3,048,812    1/24/2006

WHITE CAP (Stylized)

   Registered    RN: 3,026,834    12/13/2005

WHITE CAP (stylized)

   Registered    RN: 1,478,065    2/23/1988

WHITE CAP CONSTUCTION SUPPLY

   Registered    RN: 2,927,946    2/22/2005

WHITE CAP CUSTOM SHOP 1976-2006 (stylized)

   Registered    RN: 3,396,239    3/11/2008

WHITE CAP CUSTOM SHOP COAST TO COAST 19676-2006 (stylized)

   Registered    RN: 3,396,238    3/11/2008

Williams Bros. Lumber Company, LLC

 

TRADEMARK

   Status    Ser. No./Reg. No.    App. Date/Reg. Date

THE NAME PROFESSIONALS BUILD ON

   Registered    RN: 3,070,996    3/21/2006

WB

   Registered    RN: 1,297,296    9/25/1984

WB

   Registered    RN: 1,241,620    6/7/1983

WB

   Registered    RN: 1,237,828    5/10/1983

WB

   Registered    RN: 1,297,295    9/25/1984

WB

   Registered    RN: 3,185,687    12/16/2006

 

66



--------------------------------------------------------------------------------

Schedule 6

CONTRACTS

None.

 

67



--------------------------------------------------------------------------------

Schedule 7

Mortgage Property

 

    

Address

   City    State 1.    3209 Highway 161    North Little Rock    AR 2.    2140 W.
Williams Dr.    Phoenix    AZ 3.    10641 Scripps Summit Ct.    San Diego    CA
4.    200 Jennings St.    San Francisco    CA 5.    3301 Lewiston St.    Aurora
   CO 6.   

3881 Old Winter Garden Rd., Ste. C, D/

590 Ferguson Dr./

594 Ferguson Dr./

600 Ferguson Dr.

   Orlando    FL 7.    508 W. Central Blvd.    Orlando    FL 8.    511 W. Pine
St.    Orlando    FL 9.    2001 S. Andrews Ave.1    Fort Lauderdale    FL 10.   
12291 Towne Lake Dr.    Fort Myers    FL 11.    787 Windsor St. SW    Atlanta   
GA 12.    780 Windsor St. SW    Atlanta    GA 13.    109 Bunch Rd.    Jackson   
GA 14.    13345 Lakefront Dr.    Earth City    MO 15.    1805 Borman Circle Dr.
   Saint Louis    MO 16.    9151 SE McBrod Ave.    Milwaukie    OR 17.    9191
Gulf Fwy. (I-45)    Houston    TX 18.    1100 Technology Park Dr.    Glen Allen
   VA

 

1 

The Real Property located at 2001 S. Andrews Avenue, Fort Lauderdale, FL shall
not be included as a Mortgage Property if it is sold or is subject to a contract
of sale by the date Mortgages are required to be delivered to the Note
Collateral Agent pursuant to subsection 5.4.3 of the Collateral Agreement. If
this property is not under contract or sold by such time, this property shall
become a Mortgage Property and the company shall have 60 days to deliver a
mortgage and other documents required pursuant to the Collateral Agreement to
the extent delivered under the Term Credit Agreement.

 

68



--------------------------------------------------------------------------------

Annex 1 to

Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT2

The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement, dated as of April 12, 2012 (the “Agreement”), made by the Granting
Parties thereto for the benefit of Wilmington Trust, National Association, as
Note Collateral Agent. The undersigned agrees for the benefit of the Secured
Parties as follows:

The undersigned will be bound by the terms of the Agreement applicable to it as
an Equity Issuer (as defined in the Agreement) and will comply with such terms
insofar as such terms are applicable to the undersigned as an Equity Issuer.

The undersigned will notify the Note Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

[NAME OF EQUITY ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

 

Fax:

 

2 

This consent is necessary only with respect to any Equity Issuer which is not
also a Granting Party.

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2 to

Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                  ,         , made by
                                        , a                      corporation
(the “Additional Grantor”), in favor of WILMINGTON TRUST, NATIONAL ASSOCIATION,
as collateral agent (in such capacity, the “Note Collateral Agent”) for the
Secured Parties (as defined in the Collateral Agreement referred to below). All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Collateral Agreement referred to below.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (“the “Company”), the
Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the Indenture) and as Note Collateral Agent, are parties
to an Indenture, dated as of April 12, 2012 (as amended by that First
Supplemental Indenture, dated as of April 12, 2012, and as the same may be
further amended, amended and restated, waived, supplemented or otherwise,
modified from time to time, the “Indenture”);

WHEREAS, in connection with the Indenture, the Company and certain of its
Subsidiaries are, or are to become, parties to the Collateral Agreement, dated
as of April 12, 2012 (as amended, supplemented, waived or otherwise modified
from time to time, the “Collateral Agreement”), in favor of the Note Collateral
Agent, for the benefit of the Secured Parties;

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes the Company and each other Grantor;

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in subsection 9.15 of the Collateral
Agreement, hereby becomes a party to the Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
[Grantor and Pledgor] [Grantor] [Pledgor]3 and, without limiting the generality
of the foregoing,

 

3  Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

Annex 2-1



--------------------------------------------------------------------------------

hereby expressly assumes all obligations and liabilities of a [Grantor and
Pledgor] [Grantor] [Pledgor]4 thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules
                     to the Collateral Agreement, and such Schedules are hereby
amended and modified to include such information. The Additional Grantor hereby
represents and warrants that each of the representations and warranties of such
Additional Grantor, in its capacities as a [Grantor and Pledgor] [Grantor]
[Pledgor],5 contained in Section 4 of the Collateral Agreement is true and
correct in all material respects on and as the date hereof (after giving effect
to this Assumption Agreement) as if made on and as of such date. Each Additional
Granting Party hereby grants, as and to the same extent as provided in the
Collateral Agreement, to the Note Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in the [Collateral (as such term
is defined in Section 3.1 of the Collateral Agreement) of such Additional
Granting Party] [and] [the Pledged Collateral (as such term is defined in the
Collateral Agreement) of such Additional Granting Party, except as provided in
subsection 3.3 of the Collateral Agreement].

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

4  Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

5  Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

Annex 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as

of the date hereof by:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Note Collateral Agent By:  

 

  Name:   Title:

 

Annex 2-3



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to

Collateral Agreement

Schedule 1

Supplement to

Collateral Agreement

Schedule 2

Supplement to

Collateral Agreement

Schedule 3

Supplement to

Collateral Agreement

Schedule 4

Supplement to

Collateral Agreement

Schedule 5

Supplement to

Collateral Agreement

Schedule 6

 

Annex 1-A-1 to Annex 2



--------------------------------------------------------------------------------

Annex 3 to

Collateral Agreement

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of                  ,         , made by
                    , a              corporation (the “Additional Pledgor”), in
favor of WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, the “Note Collateral Agent”) for the Secured Parties (as defined in
the Collateral Agreement referred to below). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Collateral Agreement
referred to below.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (“the “Company”), the
Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the Indenture) and as Note Collateral Agent, are parties
to an Indenture, dated as of April 12, 2012 (as amended by that First
Supplemental Indenture, dated as of April 12, 2012, and as the same may be
further amended, amended and restated, waived, supplemented or otherwise,
modified from time to time, the “Indenture”);

WHEREAS, in connection with the Indenture, the Company and certain of its
Subsidiaries are, or are to become, parties to the Collateral Agreement, dated
as of April 12, 2012 (as amended, supplemented, waived or otherwise modified
from time to time, the “Collateral Agreement”), in favor of the Note Collateral
Agent, for the benefit of the Secured Parties;

WHEREAS, the Indenture requires the Additional Pledgor to become a Pledgor under
the Collateral Agreement with respect to Capital Stock of certain new
Subsidiaries of the Additional Pledgor; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Supplemental
Agreement, the Additional Pledgor, as provided in subsection 9.15 of the
Collateral Agreement, hereby becomes a Pledgor under the Collateral Agreement
with respect to the shares of Capital Stock of the Subsidiary of the Additional
Pledgor listed in Annex 1-A hereto, as a Grantor thereunder. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedule 2 to the Collateral Agreement, and such Schedule 2 is hereby amended
and modified to include such information.

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Annex 3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL PLEDGOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as

of the date hereof by:

WILMINGTON TRUST, NATIONAL ASSOCIATION as Note Collateral Agent By:  

 

  Name:   Title:

 

Annex 3-2



--------------------------------------------------------------------------------

Annex 1-A to

Supplemental Agreement

Supplement to

Collateral Agreement

Schedule 2

Pledged Stock

 

Pledgor

  

Equity Issuer

  

Description of Pledged Stock

     

 

Annex 1-A-1 to Annex 3



--------------------------------------------------------------------------------

Annex 4 to

Collateral Agreement

[Form of]

NON-INDENTURE SECURED PARTY DESIGNATION

[Name of New Non-Indenture Secured Party]

[Address of New Non-Indenture Secured Party]

[Date]

 

 

 

 

 

 

HD Supply, Inc. (the “Company”) hereby designates [    ] as a [Note Bank
Products Provider][Note Hedging Provider] [Management Credit Provider] (the “New
Non-Indenture Secured Party”) under the Collateral Agreement dated as of
April 12, 2012 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Collateral Agreement” (terms used without definition
herein have the meanings assigned to such term by the Collateral Agreement))
among the Company and certain of its Subsidiaries and Wilmington Trust, National
Association, as Note Collateral Agent (the “Note Collateral Agent”).

In consideration of the foregoing, the New Non-Indenture Secured Party hereby:

(i) acknowledges that it has received a copy of the Collateral Agreement; and

(ii) acknowledges that it is a Non-Indenture Secured Party under the Collateral
Agreement, and agrees to the provisions of Section 8 of the Collateral
Agreement.

The Company hereby confirms to the Note Collateral Agent that the obligations of
the Company or the applicable Grantor under the [Bank Products
Agreement][Hedging Agreement][Management Guarantee] with the New Non-Indenture
Secured Party are permitted to be incurred by the Company or such Grantor under
the Indenture.

THIS NON-INDENTURE SECURED PARTY DESIGNATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

Annex 4-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Non-Indenture Secured Party
Designation to be duly executed by its authorized officer as of the      day
                    , of 20    .

 

HD SUPPLY, INC., By:  

 

Name:   Title:   [NAME OF NEW NON-INDENTURE SECURED PARTY]

By:  

 

Name:   Title:  

 

Acknowledged and Agreed

[                                         ],

as Note Collateral Agent By:  

 

  Name:   Title:

 

Annex 4-2



--------------------------------------------------------------------------------

Annex 5 to

Collateral Agreement

6 This instrument was prepared in consultation with

counsel in the state in which the Premises is

located by the attorney named below and after

recording, please return to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: Athy A. O’Keeffe, Esq.

 

STATE OF                                                  

 

COUNTY OF                                             

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (the “Mortgage”) is made and entered into as of the      day of
[                    ], by [                    ], a [                    ],
with an address as of the date hereof at [                    ], Attention:
[                    ] (the “Mortgagor”), for the benefit of Wilmington Trust,
National Association, in its capacity as Note Collateral Agent for the Secured
Parties, with an address as of the date hereof at [                    ],
Attention: [                    ] (in such capacity, the “Mortgagee”).

RECITALS:

WHEREAS, pursuant to that certain Indenture, dated as of April 12, 2012, by and
among [the Company/Mortgagor], as the issuer, certain subsidiaries and
affiliates of [the Company/Mortgagor], as Subsidiary Guarantors, Wilmington
Trust, National Association, as trustee (the “Trustee”), and the Mortgagee (as
amended pursuant to the First Supplemental Indenture, dated as of April 12,
2012, and as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”), [the Company/Mortgagor] has issued
its 11% Senior Secured Second Priority Notes due 2020 in an aggregate principal
amount of $675,000,000 (the “Initial Notes”) (and may in the future issue

 

6  Local counsel to advise as to any recording requirements for the cover page,
including need for recording tax notification or a separate tax affidavit.

 

Annex 5-1



--------------------------------------------------------------------------------

Additional Notes (as defined therein) or Exchange Notes (as defined therein, and
together with the Initial Notes and the Additional Notes, collectively, the
“Second Lien Notes”)), upon such terms and conditions as set forth therein;

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

WHEREAS, the Indenture and/or the Collateral Agreement contemplates that the
Mortgagor shall execute and deliver to the Mortgagee this Mortgage;

WHEREAS, concurrently with the entering into of the Indenture, [the
Company/Mortgagor] and certain subsidiaries and affiliates thereof have entered
into that certain Collateral Agreement, dated as of April 12, 2012, in favor of
the Mortgagee (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”);

WHEREAS, concurrently with the entering into of the Indenture, the
[Company/Mortgagor] has entered into that certain Indenture, dated as of
April 12, 2012 (as amended pursuant to the First Supplemental Indenture, dated
as of April 12, 2012, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “First Lien Notes Indenture”), with
the subsidiaries of the [Company/Mortgagor] party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “First Lien Note Agent”), pursuant to
which the [Company/Mortgagor] has issued its 8 1/8% Senior Secured First
Priority Notes due 2019, and all monetary obligations of the Mortgagor under the
First Lien Notes Indenture and the other Note Documents (as defined in the
Collateral Agreement (as defined in the First Lien Notes Indenture)) are secured
by, among other things, that certain Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing executed by the Mortgagor for the benefit of
the First Lien Note Agent;

WHEREAS, concurrently with the entering into of the Indenture, [the
Company/Mortgagor] has entered into that certain Credit Agreement, dated as of
April 12, 2012, among [the Company/Mortgagor], Bank of America, N.A., as
administrative agent and collateral agent (the “Term Agent”), the Lenders from
time to time party thereto, and the other financial institutions party thereto
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and all monetary obligations of the
Mortgagor under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) are secured by, among other things, that certain Mortgage,
Security Agreement, Assignment of Leases and Rents and Fixture Filing executed
by the Mortgagor for the benefit of the Term Agent;

WHEREAS, concurrently with the entering into of the Indenture, [the
Company/Mortgagor] has entered into that certain ABL Credit Agreement, dated as
of April 12, 2012, with General Electric Capital Corporation, as administrative
agent and collateral agent (the “ABL Agent”), the other financial institutions
party thereto and the lenders named therein (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), and all monetary obligations of the Mortgagor under the ABL Credit
Agreement and the other Loan Documents (as defined in the ABL Credit Agreement)
are secured by, among other things, that certain Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Filing executed by the Mortgagor for
the benefit of the ABL Agent;

WHEREAS, in connection with the execution and delivery of the Indenture, the
Credit Agreement, the First Lien Notes Indenture and the ABL Credit Agreement,
(i) the Mortgagee, the Term Agent, the First Lien Note Agent and the ABL Agent
have agreed to the subordination, intercreditor and other provisions set forth
in the Base Intercreditor Agreement and (ii) the Mortgagee, the Term Agent and
the First Lien Note Agent have agreed to the subordination, intercreditor and
other provisions set forth in the Cash Flow Intercreditor Agreement; and

 

Annex 5-2



--------------------------------------------------------------------------------

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
its benefit and the benefit of the other Secured Parties to secure the payment
and performance of all of the Obligations (as defined in the Collateral
Agreement) of Mortgagor under the Collateral Agreement (such Obligations being
hereinafter referred to as the “Obligations”).

W I T N E S S E T H:

The Mortgagor, in consideration of the indebtedness herein recited and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has irrevocably granted, released, sold, remised, bargained,
assigned, pledged, warranted, mortgaged, transferred and conveyed, and does
hereby grant, release, sell, remise, bargain, assign, pledge, warrant, mortgage,
transfer and convey to the Mortgagee and the Mortgagee’s successors and assigns,
a continuing security interest in and to, and lien upon, all of the Mortgagor’s
right, title and interest in and to the following described land, real property
interests, buildings, improvements and fixtures:

(a) All that tract or parcel of land and other real property interests in
                     County,                     , as more particularly
described in Exhibit A attached hereto and made a part hereof, together with any
greater or additional estate therein as hereafter may be acquired by Mortgagor
(the “Land”), and all of the Mortgagor’s right, title and interest in and to
rights appurtenant thereto, including easement rights;

(b) All buildings and improvements of every kind and description now or
hereafter situated, erected or placed on the Land (the “Improvements”) and all
materials, equipment and apparatus and fixtures now or hereafter owned by the
Mortgagor and attached to or installed in and used in connection with the
aforesaid Land and Improvements (collectively, the “Fixtures”) (hereinafter, the
Land, the Improvements and the Fixtures may be collectively referred to as the
“Premises.” As used in the Mortgage, the term “Premises” shall mean all or,
where the context permits or requires, any portion of the above or any interest
therein.); and

(c) Subject to the terms of any applicable Intercreditor Agreement (as defined
in the Collateral Agreement), any and all cash proceeds and noncash proceeds
from the conversion, voluntary or involuntary, of any of the Premises or any
portion thereof into cash or liquidated claims, including (i) proceeds of any
insurance, indemnity, warranty, guaranty or claim payable to the Mortgagee or to
the Mortgagor from time to time with respect to any of the Premises,
(ii) payments (in any form whatsoever) made or due and payable to the Mortgagor
in connection with any condemnation, seizure or similar proceeding and
(iii) other amounts from time to time paid or payable under or in connection
with any of the Premises, including, without limitation, refunds of real estate
taxes and assessments, including interest thereon, but in each case under this
clause (c) excluding Excluded Assets (as defined in the Collateral Agreement)
(collectively, the “Proceeds”).

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee and the Mortgagee’s successors and assigns to secure the
Obligations; provided that, should (i) the Second Lien Notes be paid in full and
all other Obligations that are then due and owing be paid, or (ii) conditions
set forth in the Indenture for the release of this Mortgage be fully satisfied,
the lien and security interest of this Mortgage shall cease, terminate and be
void and the Mortgagee or its successor or assign shall at the Mortgagor’s
expense promptly cause a release of this Mortgage to be executed for filing in
the appropriate office; and until such obligations are fully satisfied, it shall
remain in full force and virtue.

 

Annex 5-3



--------------------------------------------------------------------------------

And, as additional security for the Obligations, subject to the Collateral
Agreement, the Mortgagor hereby unconditionally assigns to the Mortgagee all the
security deposits, rents, issues, profits and revenues of the Premises from time
to time accruing (the “Rents and Profits”), which assignment constitutes a
present, absolute and unconditional assignment and not an assignment for
additional security only, reserving only the right to the Mortgagor to collect
and apply the same as the Mortgagor chooses as long as no Event of Default has
occurred and is continuing.

As additional collateral and further security for the Obligations, subject to
the Collateral Agreement, the Mortgagor does hereby assign to the Mortgagee and
grants to the Mortgagee a security interest in all of the right, title and the
interest of the Mortgagor in and to any and all real property leases and rental
agreements (collectively, the “Leases”) with respect to the Premises or any part
thereof, and the Mortgagor agrees to execute and deliver to the Mortgagee such
additional instruments, in form and substance reasonably satisfactory to the
Mortgagee, as may hereafter be requested by the Mortgagee to evidence and
confirm said assignment; provided, however, that acceptance of any such
assignment shall not be construed to impose upon the Mortgagee any obligation
with respect thereto.

The Mortgagor covenants, represents and agrees as follows:

ARTICLE I

Obligations Secured

1.1 Obligations. This Mortgage is given to secure the payment and performance by
the Mortgagor of the Obligations. [The maximum amount of the obligations secured
hereby will not exceed $        , plus, to the extent permitted by applicable
law, collection costs, sums advanced for the payment of taxes, assessments,
maintenance and repair charges, insurance premiums and any other costs incurred
to protect the security encumbered hereby or the lien hereof, expenses incurred
by the Mortgagee by reason of any default by the Mortgagor under the terms
hereof, together with interest thereon, all of which amount shall be secured
hereby.]7

1.2 Future Advances. This Mortgage is given to secure the Obligations and the
repayment of the aforesaid obligations (including, without limitation, the
Obligations with respect to any Additional Notes or Exchange Notes, any renewals
or extensions or modifications thereof upon the same or different terms or at
the same or different rate of interest, and all renewals, modifications,
replacements and extensions thereof). The lien of such future obligations shall
relate back to the date of this Mortgage.

1.3 No Release. Nothing set forth in this Mortgage shall impose any obligation
on the Mortgagee or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on the Mortgagor’s part to be so performed or
observed or shall impose any liability on the Mortgagee or any other Secured
Party for any act or omission on the part of the Mortgagor relating

 

7 

To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

Annex 5-4



--------------------------------------------------------------------------------

thereto or for any breach of any representation or warranty on the part of the
Mortgagor contained in this Mortgage or any other Note Document (as defined in
the Collateral Agreement), or under or in respect of the Premises or made in
connection herewith or therewith.

ARTICLE II

Mortgagor’s Covenants, Representations and Agreements

2.1 Reimbursement. The Mortgagor agrees to reimburse the Mortgagee for its costs
and expenses related to the Mortgage and indemnify the Mortgagee for any losses
related hereto each in accordance with and to the extent provided in
Section 1510 of the Indenture.

2.2 Further Actions; Additional Documents. The Mortgagor agrees to take any and
all actions reasonably required to create and maintain the Lien of the Mortgage
as against the Premises, and to protect and preserve the validity thereof, in
each case in accordance with and to the extent provided in Section 1501 of the
Indenture and shall permit the Mortgagee or the Trustee, as applicable, to do
the same in accordance with and to the extent provided in Section 1504 of the
Indenture.

2.3 Restrictions on Sale or Encumbrance. The Mortgagor shall only make Asset
Dispositions relating to the Premises in accordance with the Indenture.

2.4 Insurance. The Mortgagor shall maintain insurance for the Premises as set
forth in Section 5.2.2 of the Collateral Agreement to the extent applicable.

2.5 Releases and Waivers. The Mortgagor agrees that no release by the Mortgagee
of any portion of the Premises, the Rents and Profits or the Leases, no
subordination of lien, no forbearance on the part of the Mortgagee to collect on
any Second Lien Notes, or any part thereof, no waiver of any right granted or
remedy available to the Mortgagee and no action taken or not taken by the
Mortgagee shall, except to the extent expressly released, in any way have the
effect of releasing the Mortgagor from full responsibility to the Mortgagee for
the complete discharge of each and every of the Mortgagor’s obligations
hereunder.

9.18 2.6 Security Agreement.

(a) This Mortgage is hereby made and declared to be a security agreement
encumbering the Fixtures, and Mortgagor grants to the Mortgagee a security
interest in the Fixtures. The Mortgagor grants to the Mortgagee all of the
rights and remedies of a secured party under the laws of the state in which the
Premises are located. A financing statement or statements reciting this Mortgage
to be a security agreement with respect to the Fixtures may be appropriately
filed by the Mortgagee.

(b) The Mortgagor warrants that, as of the date hereof, the name and address of
the “Debtor” (which is the Mortgagor) are as set forth in the preamble of this
Mortgage and a statement indicating the types, or describing the items, of
collateral is set forth hereinabove. Mortgagor warrants that Mortgagor’s exact
legal name is correctly set forth in the preamble of this Mortgage.

(c) This Mortgage will be filed in the real property records.

(d) The Mortgagor is a [                    ] organized under the laws of the
State of [                    ] and the Mortgagor’s organizational
identification number is [                            ].

 

Annex 5-5



--------------------------------------------------------------------------------

ARTICLE III

Events of Default

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Indenture.

ARTICLE IV

Foreclosure

4.1 Acceleration of Secured Obligations; Foreclosure. Upon the occurrence and
during the continuance of an Event of Default, the entire balance of the Second
Lien Notes and any other obligations due under the Note Documents, including all
accrued interest, shall become due and payable to the extent such amounts become
due and payable under the Indenture. Provided an Event of Default has occurred
and is continuing, upon failure to pay the Second Lien Notes or reimburse any
other amounts due under the Note Documents in full at any stated or accelerated
maturity and in addition to all other remedies available to the Mortgagee at law
or in equity, the Mortgagee may foreclose the lien of this Mortgage by judicial
or non-judicial proceeding in a manner permitted by applicable law. The
Mortgagor hereby waives, to the fullest extent permitted by law, any statutory
right of redemption in connection with such foreclosure proceeding.

4.2 Proceeds of Sale. The proceeds of any foreclosure sale of the Premises, or
any part thereof, will be distributed and applied in accordance with the terms
and conditions of the Intercreditor Agreements (subject to any applicable
provisions of applicable law). As between the Indenture Secured Parties (as
defined in the Collateral Agreement) and the Non-Indenture Secured Parties (as
defined in the Collateral Agreement), such proceeds will be distributed and
applied in accordance with the terms and conditions of Section 6.5 of the
Collateral Agreement (subject to any applicable provisions of applicable law).

ARTICLE V

Additional Rights and Remedies of the Mortgagee

5.1 Rights Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of the Intercreditor Agreement:
(a) enter the Premises and take exclusive possession thereof; (b) invoke any
legal remedies to dispossess the Mortgagor if the Mortgagor remains in
possession of the Premises without the Mortgagee’s prior written consent;
(c) hold, lease, develop, manage, operate or otherwise use the Premises upon
such terms and conditions as the Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as the Mortgagee deems necessary or
desirable), and apply all rents and other amounts collected by the Mortgagee in
connection therewith in accordance with the provisions hereof; (d) institute
proceedings for the complete foreclosure of the Mortgage, either by judicial
action or by power of sale, in which case the Premises may be sold for cash or
credit in one or more parcels; and (e) exercise all other rights, remedies and
recourses granted under the Indenture, the other Note Documents or otherwise
available at law or in equity. At any foreclosure sale by virtue of any judicial
proceedings, power of sale,

 

Annex 5-6



--------------------------------------------------------------------------------

or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, the Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against the Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under the Mortgagor. The
Mortgagee or any of the Secured Parties may be a purchaser at such sale and if
Mortgagee is the highest bidder, Mortgagee shall credit the portion of the
purchase price that would be distributed to Mortgagee against the indebtedness
in lieu of paying cash. In the event this Mortgage is foreclosed by judicial
action, appraisement of the Premises is waived to the extent permitted by
applicable law. With respect to any notices required or permitted under the UCC
to the extent applicable, the Mortgagor agrees that ten (10) days’ prior written
notice shall be deemed commercially reasonable.

5.2 Appointment of Receiver. Upon the occurrence and during the continuance of
an Event of Default, subject to the terms of the Intercreditor Agreement, the
Mortgagee shall be entitled, without additional notice and without regard to the
adequacy of any security for the Obligations secured hereby, whether the same
shall then be occupied as a homestead or not, or the solvency of any party bound
for its payment, to make application for the appointment of a receiver to take
possession of and to operate the Premises, and to collect the rents, issues,
profits, and income thereof, all expenses of which shall be added to the
Obligations and secured hereby. The receiver shall have all the rights and
powers provided for under the laws of the state in which the Premises are
located, including without limitation, the power to execute leases, and the
power to collect the rents, sales proceeds, issues, profits and proceeds of the
Premises during the pendency of such foreclosure suit, as well as during any
further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period.
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage. Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to the Intercreditor Agreements, the Mortgagee shall be
entitled to retain possession and control of any cash or other instruments at
the time held by or payable or deliverable under the terms of the Mortgage to
the Mortgagee to the fullest extent permitted by law.

5.3 Waivers. No waiver of a prior Event of Default shall operate to waive any
subsequent Event(s) of Default. All remedies provided in this Mortgage, the
Second Lien Notes, the Indenture or any of the other Note Documents are
cumulative and may, at the election of the Mortgagee, be exercised
alternatively, successively, or in any manner and are in addition to any other
rights provided by law.

5.4 Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

 

Annex 5-7



--------------------------------------------------------------------------------

5.5 Marshalling. The Mortgagor hereby waives, in the event of foreclosure of
this Mortgage or the enforcement by the Mortgagee of any other rights and
remedies hereunder, any right otherwise available in respect to marshalling of
assets which secure any Second Lien Notes and any other indebtedness secured
hereby or to require the Mortgagee to pursue its remedies against any other such
assets.

5.6 Protection of Premises. Upon the occurrence and during the continuance of an
Event of Default, the Mortgagee may take such actions, including, but not
limited to disbursements of such sums, as the Mortgagee in its sole but
reasonable discretion deems necessary to protect the Mortgagee’s interest in the
Premises.

ARTICLE VI

General Conditions

6.1 Terms. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Indenture. The singular used herein
shall be deemed to include the plural; the masculine deemed to include the
feminine and neuter; and the named parties deemed to include their successors
and assigns to the extent permitted under the Indenture. The term “Mortgagee”
shall include the Collateral Agent on the date hereof and any successor
Collateral Agent under the Indenture. The word “person” shall include any
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature, and the word
“Premises” shall include any portion of the Premises or interest therein. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase without limitation.

6.2 Notices. All notices, requests and other communications shall be given in
accordance with Sections 109 and 110 of the Indenture.

6.3 Severability. If any provision of this Mortgage is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

6.4 Headings. The captions and headings herein are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Mortgage nor the intent of any provision hereof.

6.5 Intercreditor Agreements. Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to the Mortgagee pursuant to this
Mortgage and the exercise of any right or remedy by the Mortgagee hereunder are
subject to the provisions of the applicable Intercreditor Agreements. The
Mortgagee acknowledges and agrees that the relative priority of the Liens
granted to the Mortgagee, the First Lien Note Agent, the Term Agent, the ABL
Agent, and any Additional Agent (as defined in the Base Intercreditor Agreement)
shall be determined solely pursuant to the applicable Intercreditor Agreements,
and not by priority as a matter of law or otherwise, and further acknowledges
and agrees that the Lien granted to the Mortgagee pursuant to this Mortgage
shall be pari passu and equal in priority with any Lien in respect of the
Premises (and any Proceeds thereof) granted to an Additional Agent (as defined
in the Base Intercreditor Agreement) with respect to any Junior Priority
Obligations (as defined in the Cash Flow Intercreditor Agreement) as and to the
extent provided in the Intercreditor Agreements.

 

Annex 5-8



--------------------------------------------------------------------------------

6.6 Conflicting Terms.

(a) In the event of any conflict between the terms of this Mortgage and any
Intercreditor Agreement, (i) the terms of the Base Intercreditor Agreement shall
govern and control any conflict between the Mortgagee, the Term Agent, the ABL
Agent, the First Lien Note Agent and/or any Additional Agent (as defined in the
Base Intercreditor Agreement), (ii) the terms of the Cash Flow Intercreditor
Agreement shall govern and control any conflict between the Mortgagee, the Term
Agent, the First Lien Note Agent and/or any Additional Agent (as defined in the
Cash Flow Intercreditor Agreement) and (iii) the terms any other Intercreditor
Agreement shall govern and control any conflict between the Mortgagee and any
other party to such Intercreditor Agreement, in each case other than with
respect to Section 6.7. In the event of any such conflict, the Mortgagor may act
(or omit to act) in accordance with such Intercreditor Agreement, and shall not
be in breach, violation or default of its obligations hereunder by reason of
doing so.

(b) In the event of any conflict between the terms and provisions of the
Indenture and the terms and provisions of this Mortgage, the terms and
provisions of the Indenture shall control and supersede the provisions of this
Mortgage with respect to such conflicts other than with respect to Section 6.7.

6.7 Governing Law. This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

6.8 Application of the Foreclosure Law. If any provision in this Mortgage shall
be inconsistent with any provision of the foreclosure laws of the state in which
the Premises are located, the provisions of such laws shall take precedence over
the provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provision of this Mortgage that can be construed in a
manner consistent with such laws.

6.9 Written Agreement. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with Article IX of the Indenture. For
the avoidance of doubt, it is understood and agreed that any amendment,
amendment and restatement, waiver, supplement or other modification of or to the
Intercreditor Agreements that would have the effect, directly or indirectly,
through any reference herein to the Intercreditor Agreements or otherwise, of
waiving, amending, supplementing or otherwise modifying this Mortgage, or any
term or provision hereof, or any right or obligation of the Mortgagor hereunder
or in respect hereof, shall not be given such effect except pursuant to a
written instrument executed by the Mortgagor and the Mortgagee in accordance
with this Section 6.9.

6.10 Waiver of Jury Trial. Section 9.14 of the Collateral Agreement is hereby
incorporated by reference.

6.11 Request for Notice. The Mortgagor requests that a copy of any statutory
notice of default and a copy of any statutory notice of sale hereunder be mailed
to the Mortgagor at the address specified in Section 6.2 of this Mortgage.

6.12 Counterparts. This Mortgage may be executed by one or more of the parties
on any number of separate counterparts, and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

6.13 Release. If any of the Premises shall be sold, transferred or otherwise
disposed of by the Mortgagor in a transaction permitted by the Indenture, then
the Mortgagee, at the request and expense of the Mortgagor, shall execute and
deliver to the Mortgagor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on the Premises. The
Mortgagor shall deliver to the Mortgagee prior to the date of the proposed
release, a written request for release.

 

Annex 5-9



--------------------------------------------------------------------------------

6.14 Easements. At any time, or from time to time, without liability therefor
and with ten (10) days’ prior written notice to the Mortgagee, upon written
request of the Mortgagor and without affecting the effect of this Mortgage upon
the remainder of the Premises, the Mortgagee shall join in granting any
easement, right of way, encumbrance or lien on all or any portion of the
Premises, so long as the Mortgagor certifies to the Mortgagee by delivering an
officer’s certificate that such easement, right of way, encumbrance or lien is a
Permitted Lien.

6.15 [Last Dollars Secured; Priority. This Mortgage secures only a portion of
the Obligations owing or which may become owing by the Mortgagor to the Secured
Parties. The parties agree that any payments or repayments of the Obligations
shall be and be deemed to be applied first to the portion of the Obligations
that is not secured hereby, it being the parties’ intent that the portion of the
Obligations last remaining unpaid shall be secured hereby. If at any time this
Mortgage shall secure less than all of the principal amount of the Obligations,
it is expressly agreed that any repayments of the principal amount of the
Obligations shall not reduce the amount of the lien of this Mortgage until the
lien amount shall equal the principal amount of the Obligations outstanding.]8

6.16 State Specific Provisions. In the event of any inconsistencies between this
Section 6.16 and any of the other terms and provisions of this Mortgage, the
terms and provisions of this Section 6.16 shall control and be binding.

(a) [                    ]

(b) [                    ]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8  To be included in mortgages for states with a mortgage recording tax, to the
extent required.

 

Annex 5-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

MORTGAGOR:

 

[                                         ]

By:  

 

  Name:  

 

  Title:  

 

[ADD STATE NOTARY FORM FOR THE MORTGAGOR]9

 

9  Local counsel to confirm signature page and notary block which is acceptable
for recording in the jurisdiction.

 

Annex 5-11



--------------------------------------------------------------------------------

Exhibit A

Legal Description

(See Attached)

 

Annex 5-Exhibit A-1